Civil Procedure:
Pleading
The Plaintiff's Complaint

Hillel Y. Levin

CALI eLangdell® Press 2011

Preface
This chapter covers the Civil Procedure topic of Pleading: The Plaintiff’s Complaint.
The chapter takes approximately four class periods to cover in detail. The student is
exposed to cases, presented with questions that are designed to both guide class
discussion and to help the student focus his reading of the materials, pleadings from
cases, and the applicable Federal Rules of Civil Procedure.

Table of Contents
1. Preface ...................................................................... 3
2. Rule 8. General Rules of Pleading......................... 5
3. Rule 9. Pleading Special Matters............................ 6
4. Conley v. Gibson..................................................... 6
5. Swierkiewicz v. Sorema N.A. ................................. 9
6. Rule 10. Form of Pleadings.................................. 15
7. Bell Atlantic Corp. v. Twombly........................... 15
8. Ashcroft v. Iqbal.................................................... 31
9. Kregler v. City of New York ............................... 45
10. Complaint 1............................................................ 56
11. Complaint 2............................................................ 64

4

Unit 1
Goals of the Section.
By the end of this section, you should: understand what a plaintiff must include in a
complaint; understand how the relevant standards have changed over time; be able
to articulate what interests are being balanced and vindicated by the Rules and the
judicial opinions that interpret and apply them; be able to critique the doctrine; be
able to apply the doctrine in run-of-the-mill cases as a lawyer would; have a better
understanding of the job of the lawyer through your experience drafting and
reviewing litigation documents.
A court case begins with the plaintiff filing a complaint and serving the defendant.
The material in this section focuses on the law that governs the contents of the
plaintiff’s complaint. (For the rules concerning service, see Rule 4.) This has been
one of the most dynamic and controversial areas in all of civil procedure in recent
years. Rule 8(a) of the Federal Rules of Civil Procedure provides that a plaintiff’s
complaint must include the following:

Rule 8. General Rules of Pleading
(a) Claims for Relief.
A pleading that states a claim for relief must contain:
(1) a short and plain statement of the grounds for the
court’s jurisdiction, unless the court already has
jurisdiction and the claim needs no new jurisdictional
support;
(2) a short and plain statement of the claim showing that
the pleader is entitled to relief; and
(3) a demand for the relief sought, which may include
relief in the alternative or different types of relief.

5

However, Rule 9(b) provides that in some specific cases,
the plaintiff must also include additional information:

Rule 9. Pleading Special Matters
(b) Fraud or Mistake; Condition of Mind.
In alleging fraud or mistake, a party must state with
particularity the circumstances constituting fraud or mistake.
Malice, intent, knowledge, and other conditions of a person's
mind may be alleged generally.
In the following case, the Supreme Court explained what
Rule 8(a)(2) requires of a plaintiff in the typical case. The
standard adopted by Conley is often referred to as the Notice
Pleading standard.

Conley v. Gibson
355 U.S. 41 (1957)
MR. JUSTICE BLACK delivered the opinion of the Court.
Once again, Negro employees are here under the Railway Labor Act asking
that their collective bargaining agent be compelled to represent them fairly.
In a series of cases this Court has emphatically and repeatedly ruled that an
exclusive bargaining agent under the Railway Labor Act is obligated to
represent all employees in the bargaining unit fairly and without
discrimination because of race, and has held that the courts have power to
protect employees against such invidious discrimination.
This class suit was brought in a Federal District Court in Texas by certain
Negro members of the Brotherhood of Railway and Steamship Clerks,
petitioners here, on behalf of themselves and other Negro employees
similarly situated against the Brotherhood, its Local Union No. 28 and
certain officers of both. In summary, the complaint made the following
allegations relevant to our decision: Petitioners were employees of the Texas

6

and New Orleans Railroad at its Houston Freight House. Local 28 of the
Brotherhood was the designated bargaining agents under the Railway Labor
Act for the bargaining unit to which petitioners belonged. A contract existed
between the Union and the Railroad which gave the employees in the
bargaining unit certain protection from discharge and loss of seniority. In
May, 1954, the Railroad purported to abolish 45 jobs held by petitioners or
other Negroes, all of whom were either discharged or demoted. In truth, the
45 jobs were not abolished at all, but instead filled by whites as the Negroes
were ousted, except for a few instances where Negroes were rehired to fill
their old jobs, but with loss of seniority. Despite repeated pleas by
petitioners, the Union, acting according to plan, did nothing to protect them
against these discriminatory discharges and refused to give them protection
comparable to that given white employees. The complaint then went on to
allege that the Union had failed in general to represent Negro employees
equally and in good faith. It charged that such discrimination constituted a
violation of petitioners' right under the Railway Labor Act to fair
representation from their bargaining agent. And it concluded by asking for
relief in the nature of declaratory judgment, injunction and damages.
The respondents appeared and moved to dismiss the complaint on several
grounds[, including that] the complaint failed to state a claim upon which
relief could be given.
[W]e hold that the complaint adequately set forth a claim upon which relief
could be granted. In appraising the sufficiency of the complaint, we follow,
of course, the accepted rule that a complaint should not be dismissed for
failure to state a claim unless it appears beyond doubt that the plaintiff can
prove no set of facts in support of his claim which would entitle him to
relief. Here, the complaint alleged, in part, that petitioners were discharged
wrongfully by the Railroad and that the Union, acting according to plan,
refused to protect their jobs as it did those of white employees or to help
them with their grievances all because they were Negroes. If these allegations
are proven, there has been a manifest breach of the Union's statutory duty to

7

represent fairly and without hostile discrimination all of the employees in the
bargaining unit. This Court squarely held [previously] that discrimination in
representation because of race is prohibited by the Railway Labor Act. The
bargaining representative's duty not to draw "irrelevant and invidious"
distinctions among those it represents does not come to an abrupt end, as
the respondents seem to contend, with the making of an agreement between
union and employer. Collective bargaining is a continuing process. Among
other things, it involves day-to-day adjustments in the contract and other
working rules, resolution of new problems not covered by existing
agreements, and the protection of employee rights already secured by
contract. The bargaining representative can no more unfairly discriminate in
carrying out these functions than it can in negotiating a collective agreement.
A contract may be fair and impartial on its face, yet administered in such a
way, with the active or tacit consent of the union, as to be flagrantly
discriminatory against some members of the bargaining unit.
The respondents also argue that the complaint failed to set forth specific
facts to support its general allegations of discrimination, and that its dismissal
is therefore proper. The decisive answer to this is that the Federal Rules of
Civil Procedure do not require a claimant to set out in detail the facts upon
which he bases his claim. To the contrary, all the Rules require is "a short and
plain statement of the claim" that will give the defendant fair notice of what
the plaintiff's claim is and the grounds upon which it rests. The illustrative
forms appended to the Rules plainly demonstrate this. Such simplified
"notice pleading" is made possible by the liberal opportunity for discovery
and the other pretrial procedures established by the Rules to disclose more
precisely the basis of both claim and defense and to define more narrowly
the disputed facts and issues. Following the simple guide of Rule 8(f) that "all
pleadings shall be so construed as to do substantial justice," we have no
doubt that petitioners' complaint adequately set forth a claim and gave the
respondents fair notice of its basis. The Federal Rules reject the approach
that pleading is a game of skill in which one misstep by counsel may be

8

decisive to the outcome, and accept the principle that the purpose of
pleading is to facilitate a proper decision on the merits.
The judgment is reversed, and the cause is remanded to the District Court
for further proceedings not inconsistent with this opinion.
It is so ordered.

Questions
1. What does the Conley case instruct as to the meaning of Rule(a)(2)? What
function does the complaint serve in a lawsuit?
2. According to Rule 8(a) and Conley, is it easy or difficult for a plaintiff to
meet the requirements of the Rule?
3. Who benefits from this standard? Who bears the cost of it?
4. According to Conley, how would courts get rid of cases where the plaintiff
produces no facts that support her claim?
5. According to Conley, what is the relationship between pleading and
discovery?
6. What interests do you think are served by Rule 8(a)? What do you think the
purpose of Rule 8(a) is?
The Court has periodically reaffirmed its core holding in Conley, as in the following
case.

Swierkiewicz v. Sorema N.A.
534 U.S. 506 (2002)
JUSTICE THOMAS delivered the opinion of the Court.
This case presents the question whether a complaint in an employment
discrimination lawsuit must contain specific facts establishing a prima facie
case of discrimination under the framework set forth by this Court in

9

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). We hold that an
employment discrimination complaint need not include such facts and
instead must contain only “a short and plain statement of the claim showing
that the pleader is entitled to relief.” Fed. Rule Civ. Proc. 8(a)(2).
I
Petitioner Akos Swierkiewicz is a native of Hungary, who at the time of his
complaint was 53 years old. In April 1989, petitioner began working for
respondent Sorema N. A., a reinsurance company headquartered in New
York and principally owned and controlled by a French parent corporation.
Petitioner was initially employed in the position of senior vice president and
chief underwriting officer (CUO). Nearly six years later, François M. Chavel,
respondent’s Chief Executive Officer, demoted petitioner to a marketing and
services position and transferred the bulk of his underwriting responsibilities
to Nicholas Papadopoulo, a 32-year-old who, like Mr. Chavel, is a French
national. About a year later, Mr. Chavel stated that he wanted to “energize”
the underwriting department and appointed Mr. Papadopoulo as CUO.
Petitioner claims that Mr. Papadopoulo had only one year of underwriting
experience at the time he was promoted, and therefore was less experienced
and less qualified to be CUO than he, since at that point he had 26 years of
experience in the insurance industry.
Following his demotion, petitioner contends that he “was isolated by Mr.
Chavel . . . excluded from business decisions and meetings and denied the
opportunity to reach his true potential at SOREMA.” Petitioner
unsuccessfully attempted to meet with Mr. Chavel to discuss his discontent.
Finally, in April 1997, petitioner sent a memo to Mr. Chavel outlining his
grievances and requesting a severance package. Two weeks later,
respondent’s general counsel presented petitioner with two options: He
could either resign without a severance package or be dismissed. Mr. Chavel
fired petitioner after he refused to resign.
Petitioner filed a lawsuit alleging that he had been terminated on account of
his national origin in violation of Title VII of the Civil Rights Act of 1964,

10

and on account of his age in violation of the Age Discrimination in
Employment Act of 1967 (ADEA). The United States District Court for the
Southern District of New York dismissed petitioner’s complaint because it
found that he “ha[d] not adequately alleged a prima facie case, in that he
ha[d] not adequately alleged circumstances that support an inference of
discrimination.” The United States Court of Appeals for the Second Circuit
affirmed the dismissal, relying on its settled precedent, which requires a
plaintiff in an employment discrimination complaint to allege facts
constituting a prima facie case of discrimination under the framework set
forth by this Court in McDonnell Douglas. The Court of Appeals held that
petitioner had failed to meet his burden because his allegations were
“insufficient as a matter of law to raise an inference of discrimination.” We
granted certiorari to resolve a split among the Courts of Appeals concerning
the proper pleading standard for employment discrimination cases, and now
reverse.
II
Applying Circuit precedent, the Court of Appeals required petitioner to plead
a prima facie case of discrimination in order to survive respondent’s motion
to dismiss. In the Court of Appeals’ view, petitioner was thus required to
allege in his complaint: (1) membership in a protected group; (2) qualification
for the job in question; (3) an adverse employment action; and (4)
circumstances that support an inference of discrimination.
The prima facie case under McDonnell Douglas, however, is an evidentiary
standard, not a pleading requirement.
This Court has never indicated that the requirements for establishing a prima
facie case under McDonnell Douglas also apply to the pleading standard that
plaintiffs must satisfy in order to survive a motion to dismiss. For instance,
we have rejected the argument that a Title VII complaint requires greater
“particularity,” because this would “too narrowly constric[t] the role of the
pleadings.” Consequently, the ordinary rules for assessing the sufficiency of a
complaint apply. See, e.g., Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)

11

(“When a federal court reviews the sufficiency of a complaint, before the
reception of any evidence either by affidavit or admissions, its task is
necessarily a limited one. The issue is not whether a plaintiff will ultimately
prevail but whether the claimant is entitled to offer evidence to support the
claims”).
Furthermore, imposing the Court of Appeals’ heightened pleading standard
in employment discrimination cases conflicts with Federal Rule of Civil
Procedure 8(a)(2), which provides that a complaint must include only “a
short and plain statement of the claim showing that the pleader is entitled to
relief.” Such a statement must simply “give the defendant fair notice of what
the plaintiff’s claim is and the grounds upon which it rests.” Conley v.
Gibson, 355 U.S. 41, 47 (1957). This simplified notice pleading standard
relies on liberal discovery rules and summary judgment motions to define
disputed facts and issues and to dispose of unmeritorious claims. “The
provisions for discovery are so flexible and the provisions for pretrial
procedure and summary judgment so effective, that attempted surprise in
federal practice is aborted very easily, synthetic issues detected, and the
gravamen of the dispute brought frankly into the open for the inspection of
the court.” 5 C. Wright & A. Miller, Federal Practice and Procedure §1202, p.
76 (2d ed. 1990).
Rule 8(a)’s simplified pleading standard applies to all civil actions, with
limited exceptions. Rule 9(b), for example, provides for greater particularity
in all averments of fraud or mistake. This Court, however, has declined to
extend such exceptions to other contexts. Thus, complaints in these cases, as
in most others, must satisfy only the simple requirements of Rule 8(a).
Other provisions of the Federal Rules of Civil Procedure are inextricably
linked to Rule 8(a)’s simplified notice pleading standard. Rule 8(e)(1) states
that “[n]o technical forms of pleading or motions are required,” and Rule 8(f)
provides that “[a]ll pleadings shall be so construed as to do substantial
justice.” Given the Federal Rules’ simplified standard for pleading, “[a] court
may dismiss a complaint only if it is clear that no relief could be granted

12

under any set of facts that could be proved consistent with the allegations.”
Hishon v. King & Spalding, 467 U.S. 69, 73 (1984). If a pleading fails to
specify the allegations in a manner that provides sufficient notice, a
defendant can move for a more definite statement under Rule 12(e) before
responding. Moreover, claims lacking merit may be dealt with through
summary judgment under Rule 56. The liberal notice pleading of Rule 8(a) is
the starting point of a simplified pleading system, which was adopted to
focus litigation on the merits of a claim.
Applying the relevant standard, petitioner’s complaint easily satisfies the
requirements of Rule 8(a) because it gives respondent fair notice of the basis
for petitioner’s claims. Petitioner alleged that he had been terminated on
account of his national origin in violation of Title VII and on account of his
age in violation of the ADEA. His complaint detailed the events leading to
his termination, provided relevant dates, and included the ages and
nationalities of at least some of the relevant persons involved with his
termination. These allegations give respondent fair notice of what petitioner’s
claims are and the grounds upon which they rest. In addition, they state
claims upon which relief could be granted under Title VII and the ADEA.
Respondent argues that allowing lawsuits based on conclusory allegations of
discrimination to go forward will burden the courts and encourage
disgruntled employees to bring unsubstantiated suits. Whatever the practical
merits of this argument, the Federal Rules do not contain a heightened
pleading standard for employment discrimination suits. A requirement of
greater specificity for particular claims is a result that “must be obtained by
the process of amending the Federal Rules, and not by judicial
interpretation.” Furthermore, Rule 8(a) establishes a pleading standard
without regard to whether a claim will succeed on the merits. “Indeed it may
appear on the face of the pleadings that a recovery is very remote and
unlikely but that is not the test.”
For the foregoing reasons, we hold that an employment discrimination
plaintiff need not plead a prima facie case of discrimination and that

13

petitioner’s complaint is sufficient to survive respondent’s motion to dismiss.
Accordingly, the judgment of the Court of Appeals is reversed, and the case
is remanded for further proceedings consistent with this opinion.
It is so ordered.

Questions
1. What had the lower court done that the Supreme Court rejected?
2. Did the Supreme Court indicate one way or another way whether Conley’s
Notice Pleading standard was a good rule or a bad rule, as a policy matter?
What reasons did the Supreme Court offer for adhering to the Notice
Pleading standard?
3. After Swierkiewicz, what must a plaintiff in a discrimination case state in her
complaint in order to meet the Rule 8(a)(2) standard?
4. In the decades after Conley, many lower courts imposed heightened pleading
standards in a wide range of cases (with the Second Circuit’s heightened
standard in Swierkiewicz being one such example). The Supreme Court
repeatedly reversed such cases and reaffirmed Conley. What do you think
drove lower courts to do so despite consistent reversals from the Supreme
Court?

In-class exercise
Based on your readings thus far, work with a partner sitting next to you to draft a
complaint that meets the requirements of Rule 8(a) for the following fact pattern.
Your client is Ms. Holly Branham. Ms. Branham shopped in a Dollar General store
in Amherst County, Virginia on June 8, 2009. While shopping, she stepped on liquid
that was on the floor and fell. She tells you that there were no signs posted around
the liquid. She says that she has suffered a severe and permanent injury totaling
$100,000 in medical bills and lost wages. She wants to sue the Dollar General store
for negligence in the District Court for the Western District of Virginia. Dollar

14

General is based in Virginia. The plaintiff lives in Georgia. (Assume that the
requirements for subject matter and personal jurisdiction are met by these facts.)
Be sure that your complaint complies with Rule 10(a) and (b):

Rule 10. Form of Pleadings
(a) Caption; Names of Parties.
Every pleading must have a caption with the court's name, a
title, a file number, and a Rule 7(a) designation. The title of
the complaint must name all the parties; the title of other
pleadings, after naming the first party on each side, may refer
generally to other parties.
(b) Paragraphs; Separate Statements.
A party must state its claims or defenses in numbered
paragraphs, each limited as far as practicable to a single set of
circumstances. A later pleading may refer by number to a
paragraph in an earlier pleading. If doing so would promote
clarity, each claim founded on a separate transaction or
occurrence — and each defense other than a denial — must
be stated in a separate count or defense.
Recently, the Supreme Court has issued two very important
and controversial decisions concerning Rule 8(a)(2). These
cases may have changed the standards substantially. The first
of these cases was Bell Atlantic Corp. v. Twombly.

Bell Atlantic Corp. v. Twombly
550 U.S. 544 (2007)
JUSTICE SOUTER delivered the opinion of the Court.
Liability under §1 of the Sherman Act, requires a contract, combination, or
conspiracy, in restraint of trade or commerce. The question in this putative

15

class action is whether a §1 complaint can survive a motion to dismiss when
it alleges that major telecommunications providers engaged in certain parallel
conduct unfavorable to competition, absent some factual context suggesting
agreement, as distinct from identical, independent action. We hold that such
a complaint should be dismissed.
I
The upshot of the 1984 divestiture of the American Telephone & Telegraph
Company’s (AT&T) local telephone business was a system of regional service
monopolies (variously called “Regional Bell Operating Companies,” “Baby
Bells,” or “Incumbent Local Exchange Carriers” (ILECs)), and a separate,
competitive market for long-distance service from which the ILECs were
excluded. More than a decade later, Congress withdrew approval of the
ILECs’ monopolies by enacting the Telecommunications Act of 1996, which
fundamentally restructured local telephone markets and subjected ILECs to a
host of duties intended to facilitate market entry. In recompense, the 1996
Act set conditions for authorizing ILECs to enter the long-distance market.
Central to the new scheme was each ILEC’s obligation to share its network
with competitors, which came to be known as “competitive local exchange
carriers” (CLECs). A CLEC could make use of an ILEC’s network in any of
three ways: by (1) purchasing local telephone services at wholesale rates for
resale to end users, (2) leasing elements of the ILEC’s network on an
unbundled basis, or (3) interconnecting its own facilities with the ILEC’s
network. Owing to the considerable expense and effort required to make
unbundled network elements available to rivals at wholesale prices, the
ILECs vigorously litigated the scope of the sharing obligation imposed by the
1996 Act, with the result that the Federal Communications Commission
(FCC) three times revised its regulations to narrow the range of network
elements to be shared with the CLECs.
Respondents William Twombly and Lawrence Marcus (hereinafter plaintiffs)
represent a putative class consisting of all subscribers of local telephone
and/or high speed internet services from February 8, 1996 to present. In this

16

action against petitioners, a group of ILECs, plaintiffs seek treble damages
and declaratory and injunctive relief for claimed violations of §1 of the
Sherman Act, which prohibits “[e]very contract, combination in the form of
trust or otherwise, or conspiracy, in restraint of trade or commerce among
the several States, or with foreign nations.”
The complaint alleges that the ILECs conspired to restrain trade in two ways,
each supposedly inflating charges for local telephone and high-speed Internet
services. Plaintiffs say, first, that the ILECs “engaged in parallel conduct” in
their respective service areas to inhibit the growth of upstart CLECs. Their
actions allegedly included making unfair agreements with the CLECs for
access to ILEC networks, providing inferior connections to the networks,
overcharging, and billing in ways designed to sabotage the CLECs’ relations
with their own customers. According to the complaint, the ILECs’
“compelling common motivation” to thwart the CLECs’ competitive efforts
naturally led them to form a conspiracy; “had any one ILEC not sought to
prevent CLECs from competing effectively, the resulting greater competitive
inroads into that ILEC’s territory would have revealed the degree to which
competitive entry by CLECs would have been successful in the other
territories in the absence of such conduct.”
Second, the complaint charges agreements by the ILECs to refrain from
competing against one another. These are to be inferred from the ILECs’
common failure “meaningfully to pursue attractive business opportunities” in
contiguous markets where they possessed “substantial competitive
advantages,” and from a statement of Richard Notebaert, chief executive
officer (CEO) of the ILEC Qwest, that competing in the territory of another
ILEC “‘might be a good way to turn a quick dollar but that doesn’t make it
right.’”
The complaint couches its ultimate allegations this way:
“In the absence of any meaningful competition between the ILECs in one
another’s markets, and in light of the parallel course of conduct that each
engaged in to prevent competition from CLECs within their respective local

17

telephone and/or high speed internet services markets and the other facts
and market circumstances alleged above, Plaintiffs allege upon information
and belief that the ILECs have entered into a contract, combination or
conspiracy to prevent competitive entry in their respective local telephone
and/or high speed internet services markets and have agreed not to compete
with one another and otherwise allocated customers and markets to one
another.”
The United States District Court for the Southern District of New York
dismissed the complaint for failure to state a claim upon which relief can be
granted. The District Court acknowledged that “plaintiffs may allege a
conspiracy by citing instances of parallel business behavior that suggest an
agreement,” but emphasized that “while circumstantial evidence of
consciously parallel behavior may have made heavy inroads into the
traditional judicial attitude toward conspiracy, ‘conscious parallelism’ has not
yet read conspiracy out of the Sherman Act entirely.” Thus, the District
Court understood that allegations of parallel business conduct, taken alone,
do not state a claim under §1; plaintiffs must allege additional facts that tend
to exclude independent self-interested conduct as an explanation for
defendants’ parallel behavior.
The Court of Appeals for the Second Circuit reversed, holding that the
District Court tested the complaint by the wrong standard. It held that “plus
factors are not required to be pleaded to permit an antitrust claim based on
parallel conduct to survive dismissal.” Although the Court of Appeals took
the view that plaintiffs must plead facts that “include conspiracy among the
realm of plausible possibilities in order to survive a motion to dismiss,” it
then said that “to rule that allegations of parallel anticompetitive conduct fail
to support a plausible conspiracy claim, a court would have to conclude that
there is no set of facts that would permit a plaintiff to demonstrate that the
particular parallelism asserted was the product of collusion rather than
coincidence.”

18

We granted certiorari to address the proper standard for pleading an antitrust
conspiracy through allegations of parallel conduct, and now reverse.
II
A
Because §1 of the Sherman Act does not prohibit all unreasonable restraints
of trade but only restraints effected by a contract, combination, or
conspiracy, the crucial question is whether the challenged anticompetitive
conduct stems from independent decision or from an agreement, tacit or
express. While a showing of parallel business behavior is admissible
circumstantial evidence from which the fact finder may infer agreement, it
falls short of conclusively establishing agreement or itself constituting a
Sherman Act offense. Even conscious parallelism, a common reaction of
firms in a concentrated market that recognize their shared economic interests
and their interdependence with respect to price and output decisions is not in
itself unlawful.
B
This case presents the question of what a plaintiff must plead in order to
state a claim under §1 of the Sherman Act. Federal Rule of Civil Procedure
8(a)(2) requires only “a short and plain statement of the claim showing that
the pleader is entitled to relief,” in order to “give the defendant fair notice of
what the … claim is and the grounds upon which it rests,” Conley v. Gibson,
355 U. S. 41, 47 (1957). [But a] plaintiff’s obligation to provide the grounds
of his entitlement to relief requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do. Factual
allegations must be enough to raise a right to relief above the speculative
level.
In applying these general standards to a §1 claim, we hold that stating such a
claim requires a complaint with enough factual matter (taken as true) to
suggest that an agreement was made. Asking for plausible grounds to infer an
agreement does not impose a probability requirement at the pleading stage; it

19

simply calls for enough fact to raise a reasonable expectation that discovery
will reveal evidence of illegal agreement. And, of course, a well-pleaded
complaint may proceed even if it strikes a savvy judge that actual proof of
those facts is improbable, and “that a recovery is very remote and unlikely.”
In identifying facts that are suggestive enough to render a §1 conspiracy
plausible, we have the benefit of the prior rulings and considered views of
leading commentators that lawful parallel conduct fails to bespeak unlawful
agreement. It makes sense to say, therefore, that an allegation of parallel
conduct and a bare assertion of conspiracy will not suffice. Without more,
parallel conduct does not suggest conspiracy, and a conclusory allegation of
agreement at some unidentified point does not supply facts adequate to show
illegality. Hence, when allegations of parallel conduct are set out in order to
make a §1 claim, they must be placed in a context that raises a suggestion of a
preceding agreement, not merely parallel conduct that could just as well be
independent action.
The need at the pleading stage for allegations plausibly suggesting (not
merely consistent with) agreement reflects the threshold requirement of Rule
8(a)(2) that the “plain statement” possess enough heft to show that the
pleader is entitled to relief. A statement of parallel conduct, even conduct
consciously undertaken, needs some setting suggesting the agreement
necessary to make out a §1 claim; without that further circumstance pointing
toward a meeting of the minds, an account of a defendant’s commercial
efforts stays in neutral territory. An allegation of parallel conduct is thus
much like a naked assertion of conspiracy in a §1 complaint: it gets the
complaint close to stating a claim, but without some further factual
enhancement it stops short of the line between possibility and plausibility of
entitlement to relief.
[I]t is one thing to be cautious before dismissing an antitrust complaint in
advance of discovery, but quite another to forget that proceeding to antitrust
discovery can be expensive. A district court must retain the power to insist
upon some specificity in pleading before allowing a potentially massive

20

factual controversy to proceed.” See also Car Carriers, Inc. v. Ford Motor
Co., 745 F. 2d 1101, 1106 (CA7 1984) (“[T]he costs of modern federal
antitrust litigation and the increasing caseload of the federal courts counsel
against sending the parties into discovery when there is no reasonable
likelihood that the plaintiffs can construct a claim from the events related in
the complaint”); Note, Modeling the Effect of One-Way Fee Shifting on
Discovery Abuse in Private Antitrust Litigation, 78 N. Y. U. L. Rev. 1887,
1898–1899 (2003) (discussing the unusually high cost of discovery in antitrust
cases); Manual for Complex Litigation, Fourth, §30, p. 519 (2004)
(describing extensive scope of discovery in antitrust cases); Memorandum
from Paul V. Niemeyer, Chair, Advisory Committee on Civil Rules, to Hon.
Anthony J. Scirica, Chair, Committee on Rules of Practice and Procedure
(May 11, 1999), 192 F. R. D. 354, 357 (2000) (reporting that discovery
accounts for as much as 90 percent of litigation costs when discovery is
actively employed). That potential expense is obvious enough in the present
case: plaintiffs represent a putative class of at least 90 percent of all
subscribers to local telephone or high-speed Internet service in the
continental United States, in an action against America’s largest
telecommunications firms (with many thousands of employees generating
reams and gigabytes of business records) for unspecified (if any) instances of
antitrust violations that allegedly occurred over a period of seven years.
It is no answer to say that a claim just shy of a plausible entitlement to relief
can, if groundless, be weeded out early in the discovery process through
careful case management, given the common lament that the success of
judicial supervision in checking discovery abuse has been on the modest side.
And it is self-evident that the problem of discovery abuse cannot be solved
by careful scrutiny of evidence at the summary judgment stage, much less
lucid instructions to juries; the threat of discovery expense will push costconscious defendants to settle even anemic cases before reaching those
proceedings. Probably, then, it is only by taking care to require allegations
that reach the level suggesting conspiracy that we can hope to avoid the
potentially enormous expense of discovery in cases with no reasonably

21

founded hope that the discovery process will reveal relevant evidence to
support a §1 claim.
Plaintiffs’ main argument against the plausibility standard at the pleading
stage is its ostensible conflict with an early statement of ours construing Rule
8. Justice Black’s opinion for the Court in Conley v. Gibson spoke not only
of the need for fair notice of the grounds for entitlement to relief but of the
accepted rule that a complaint should not be dismissed for failure to state a
claim unless it appears beyond doubt that the plaintiff can prove no set of
facts in support of his claim which would entitle him to relief. This “no set of
facts” language can be read in isolation as saying that any statement revealing
the theory of the claim will suffice unless its factual impossibility may be
shown from the face of the pleadings; and the Court of Appeals appears to
have read Conley in some such way when formulating its understanding of
the proper pleading standard.
On such a focused and literal reading of Conley’s “no set of facts,” a wholly
conclusory statement of claim would survive a motion to dismiss whenever
the pleadings left open the possibility that a plaintiff might later establish
some set of undisclosed facts to support recovery. So here, the Court of
Appeals specifically found the prospect of unearthing direct evidence of
conspiracy sufficient to preclude dismissal, even though the complaint does
not set forth a single fact in a context that suggests an agreement. It seems
fair to say that this approach to pleading would dispense with any showing of
a reasonably founded hope that a plaintiff would be able to make a case.
Seeing this, a good many judges and commentators have balked at taking the
literal terms of the Conley passage as a pleading standard. See, e.g., Car
Carriers, 745 F. 2d, at 1106 (“Conley has never been interpreted literally”
and, “[i]n practice, a complaint … must contain either direct or inferential
allegations respecting all the material elements necessary to sustain recovery
under some viable legal theory” (internal quotation marks omitted; emphasis
and omission in original); Ascon Properties, Inc. v. Mobil Oil Co., 866 F. 2d
1149, 1155 (CA9 1989) (tension between Conley’s “no set of facts” language

22

and its acknowledgment that a plaintiff must provide the “grounds” on
which his claim rests); O’Brien v. DiGrazia, 544 F. 2d 543, 546, n. 3 (CA1
1976) (“[W]hen a plaintiff … supplies facts to support his claim, we do not
think that Conley imposes a duty on the courts to conjure up unpleaded facts
that might turn a frivolous claim of unconstitutional … action into a
substantial one”); McGregor v. Industrial Excess Landfill, Inc., 856 F. 2d 39,
42–43 (CA6 1988) (quoting O’Brien’s analysis); Hazard, From Whom No
Secrets Are Hid, 76 Tex. L. Rev. 1665, 1685 (1998) (describing Conley as
having “turned Rule 8 on its head”); Marcus, The Revival of Fact Pleading
Under the Federal Rules of Civil Procedure, 86 Colum. L. Rev. 433, 463–465
(1986) (noting tension between Conley and subsequent understandings of
Rule 8).
We could go on, but there is no need to pile up further citations to show that
Conley’s “no set of facts” language has been questioned, criticized, and
explained away long enough. To be fair to the Conley Court, the passage
should be understood in light of the opinion’s preceding summary of the
complaint’s concrete allegations, which the Court quite reasonably
understood as amply stating a claim for relief. But the passage so often
quoted fails to mention this understanding on the part of the Court, and after
puzzling the profession for 50 years, this famous observation has earned its
retirement. The phrase is best forgotten as an incomplete, negative gloss on
an accepted pleading standard: once a claim has been stated adequately, it
may be supported by showing any set of facts consistent with the allegations
in the complaint. Conley, then, described the breadth of opportunity to
prove what an adequate complaint claims, not the minimum standard of
adequate pleading to govern a complaint’s survival.
III
When we look for plausibility in this complaint, we agree with the District
Court that plaintiffs’ claim of conspiracy in restraint of trade comes up short.
To begin with, the complaint leaves no doubt that plaintiffs rest their §1

23

claim on descriptions of parallel conduct and not on any independent
allegation of actual agreement among the ILECs.
We think that nothing contained in the complaint invests either the action or
inaction alleged with a plausible suggestion of conspiracy. As to the ILECs’
supposed agreement to disobey the 1996 Act and thwart the CLECs’
attempts to compete, we agree with the District Court that nothing in the
complaint intimates that the resistance to the upstarts was anything more
than the natural, unilateral reaction of each ILEC intent on keeping its
regional dominance. The 1996 Act did more than just subject the ILECs to
competition; it obliged them to subsidize their competitors with their own
equipment at wholesale rates. The economic incentive to resist was powerful,
but resisting competition is routine market conduct, and even if the ILECs
flouted the 1996 Act in all the ways the plaintiffs allege, there is no reason to
infer that the companies had agreed among themselves to do what was only
natural anyway; so natural, in fact, that if alleging parallel decisions to resist
competition were enough to imply an antitrust conspiracy, pleading a §1
violation against almost any group of competing businesses would be a sure
thing.
Plaintiffs say that our analysis runs counter to Swierkiewicz v. Sorema N. A.,
which held that a complaint in an employment discrimination lawsuit need
not contain specific facts establishing a prima facie case of discrimination
under the framework set forth in McDonnell Douglas Corp. v. Green. As the
District Court correctly understood, however, Swierkiewicz did not change
the law of pleading, but simply re-emphasized that the Second Circuit’s use
of a heightened pleading standard for Title VII cases was contrary to the
Federal Rules’ structure of liberal pleading requirements. Even though
Swierkiewicz’s pleadings detailed the events leading to his termination,
provided relevant dates, and included the ages and nationalities of at least
some of the relevant persons involved with his termination, the Court of
Appeals dismissed his complaint for failing to allege certain additional facts
that Swierkiewicz would need at the trial stage to support his claim in the

24

absence of direct evidence of discrimination. We reversed on the ground that
the Court of Appeals had impermissibly applied what amounted to a
heightened pleading requirement by insisting that Swierkiewicz allege specific
facts beyond those necessary to state his claim and the grounds showing
entitlement to relief.
Here, in contrast, we do not require heightened fact pleading of specifics, but
only enough facts to state a claim to relief that is plausible on its face.
Because the plaintiffs here have not nudged their claims across the line from
conceivable to plausible, their complaint must be dismissed.
The judgment of the Court of Appeals for the Second Circuit is reversed,
and the cause is remanded for further proceedings consistent with this
opinion.
It is so ordered.
JUSTICE STEVENS, with whom JUSTICE GINSBURG joins except as to Part IV,
dissenting.
In the first paragraph of its 24-page opinion the Court states that the
question to be decided is whether allegations that “major
telecommunications providers engaged in certain parallel conduct
unfavorable to competition” suffice to state a violation of §1 of the Sherman
Act. The answer to that question has been settled for more than 50 years. If
that were indeed the issue, a summary reversal would adequately resolve this
case. As [we have previously] held, parallel conduct is circumstantial evidence
admissible on the issue of conspiracy, but it is not itself illegal.
Thus, this is a case in which there is no dispute about the substantive law. If
the defendants acted independently, their conduct was perfectly lawful. If,
however, that conduct is the product of a horizontal agreement among
potential competitors, it was unlawful. Plaintiffs have alleged such an
agreement and, because the complaint was dismissed in advance of answer,
the allegation has not even been denied. Why, then, does the case not

25

proceed? Does a judicial opinion that the charge is not “plausible” provide a
legally acceptable reason for dismissing the complaint? I think not.
Respondents’ amended complaint describes a variety of circumstantial
evidence and makes the straightforward allegation that petitioners “entered
into a contract, combination or conspiracy to prevent competitive entry in
their respective local telephone and/or high speed internet services markets
and have agreed not to compete with one another and otherwise allocated
customers and markets to one another.”
The complaint explains that, contrary to Congress’ expectation when it
enacted the 1996 Telecommunications Act, and consistent with their own
economic self-interests, petitioner Incumbent Local Exchange Carriers
(ILECs) have assiduously avoided infringing upon each other’s markets and
have refused to permit nonincumbent competitors to access their networks.
The complaint quotes Richard Notebaert, the former CEO of one such
ILEC, as saying that competing in a neighboring ILEC’s territory “might be a
good way to turn a quick dollar but that doesn’t make it right.” Moreover,
respondents allege that petitioners “communicate amongst themselves”
through numerous industry associations. In sum, respondents allege that
petitioners entered into an agreement that has long been recognized as a
classic per se violation of the Sherman Act.
Under rules of procedure that have been well settled, a judge ruling on a
defendant’s motion to dismiss a complaint, must accept as true all of the
factual allegations contained in the complaint. But instead of requiring
knowledgeable executives such as Notebaert to respond to these allegations
by way of sworn depositions or other limited discovery—and indeed without
so much as requiring petitioners to file an answer denying that they entered
into any agreement—the majority permits immediate dismissal based on the
assurances of company lawyers that nothing untoward was afoot. The Court
embraces the argument of those lawyers that there is no reason to infer that
the companies had agreed among themselves to do what was only natural
anyway; that there was just no need for joint encouragement to resist the

26

1996 Act; and that the natural explanation for the noncompetition alleged is
that the former Government-sanctioned monopolists were sitting tight,
expecting their neighbors to do the same thing.
The Court and petitioners’ legal team are no doubt correct that the parallel
conduct alleged is consistent with the absence of any contract, combination,
or conspiracy. But that conduct is also entirely consistent with the presence
of the illegal agreement alleged in the complaint. And the charge that
petitioners “agreed not to compete with one another” is an allegation
describing unlawful conduct. As such, the Federal Rules of Civil Procedure,
our longstanding precedent, and sound practice mandate that the District
Court at least require some sort of response from petitioners before
dismissing the case.
Two practical concerns presumably explain the Court’s dramatic departure
from settled procedural law. Private antitrust litigation can be enormously
expensive, and there is a risk that jurors may mistakenly conclude that
evidence of parallel conduct has proved that the parties acted pursuant to an
agreement when they in fact merely made similar independent decisions.
Those concerns merit careful case management, including strict control of
discovery, careful scrutiny of evidence at the summary judgment stage, and
lucid instructions to juries; they do not, however, justify the dismissal of an
adequately pleaded complaint without even requiring the defendants to file
answers denying a charge that they in fact engaged in collective
decisionmaking. More importantly, they do not justify an interpretation of
Federal Rule of Civil Procedure 12(b)(6) that seems to be driven by the
majority’s appraisal of the plausibility of the ultimate factual allegation rather
than its legal sufficiency.
I
Rule 8(a)(2) of the Federal Rules requires that a complaint contain “a short
and plain statement of the claim showing that the pleader is entitled to
relief.” The rule did not come about by happenstance and its language is not
inadvertent. The English experience with Byzantine special pleading rules—

27

illustrated by the hypertechnical Hilary rules of 18341—made obvious the
appeal of a pleading standard that was easy for the common litigant to
understand and sufficed to put the defendant on notice as to the nature of
the claim against him and the relief sought. Stateside, David Dudley Field
developed the highly influential New York Code of 1848, which required “[a]
statement of the facts constituting the cause of action, in ordinary and
concise language, without repetition, and in such a manner as to enable a
person of common understanding to know what is intended.” Substantially
similar language appeared in the Federal Equity Rules adopted in 1912.
A difficulty arose, however, in that the Field Code and its progeny required a
plaintiff to plead “facts” rather than “conclusions,” a distinction that proved
far easier to say than to apply. As commentators have noted, it is virtually
impossible logically to distinguish among ultimate facts, evidence,’ and
conclusions. Essentially any allegation in a pleading must be an assertion that
certain occurrences took place. The pleading spectrum, passing from
evidence through ultimate facts to conclusions, is largely a continuum varying
only in the degree of particularity with which the occurrences are described.
Under the relaxed pleading standards of the Federal Rules, the idea was not
to keep litigants out of court but rather to keep them in. The merits of a
claim would be sorted out during a flexible pretrial process and, as
appropriate, through the crucible of trial.
II
It is in the context of this history that Conley v. Gibson must be understood.
The Conley plaintiffs were black railroad workers who alleged that their
union local had refused to protect them against discriminatory discharges, in
violation of the National Railway Labor Act. The union sought to dismiss the
complaint on the ground that its general allegations of discriminatory
treatment by the defendants lacked sufficient specificity. Writing for a
unanimous Court, Justice Black rejected the union’s claim as foreclosed by
the language of Rule 8. In the course of doing so, he articulated the
formulation the Court rejects today: “In appraising the sufficiency of the

28

complaint we follow, of course, the accepted rule that a complaint should not
be dismissed for failure to state a claim unless it appears beyond doubt that
the plaintiff can prove no set of facts in support of his claim which would
entitle him to relief.”
Consistent with the design of the Federal Rules, Conley’s “no set of facts”
formulation permits outright dismissal only when proceeding to discovery or
beyond would be futile. Once it is clear that a plaintiff has stated a claim that,
if true, would entitle him to relief, matters of proof are appropriately
relegated to other stages of the trial process. Today, however, in its
explanation of a decision to dismiss a complaint that it regards as a fishing
expedition, the Court scraps Conley’s “no set of facts ” language. Concluding
that the phrase has been “questioned, criticized, and explained away long
enough,” the Court dismisses it as careless composition.
If Conley’s “no set of facts” language is to be interred, let it not be without a
eulogy. That exact language, which the majority says has “puzzl[ed] the
profession for 50 years,” has been cited as authority in a dozen opinions of
this Court and four separate writings. In not one of those 16 opinions was
the language “questioned,” “criticized,” or “explained away.” Indeed, today’s
opinion is the first by any Member of this Court to express any doubt as to
the adequacy of the Conley formulation. Taking their cues from the federal
courts, 26 States and the District of Columbia utilize as their standard for
dismissal of a complaint the very language the majority repudiates: whether it
appears “beyond doubt” that “no set of facts” in support of the claim would
entitle the plaintiff to relief.
Petitioners have not requested that the Conley formulation be retired, nor
have any of the six amici who filed briefs in support of petitioners. I would
not rewrite the Nation’s civil procedure textbooks and call into doubt the
pleading rules of most of its States without far more informed deliberation as
to the costs of doing so. Congress has established a process—a rulemaking
process—for revisions of that order.

29

Most recently, in Swierkiewicz, we were faced with a case more similar to the
present one than the majority will allow. In discrimination cases, our
precedents require a plaintiff at the summary judgment stage to produce
either direct evidence of discrimination or, if the claim is based primarily on
circumstantial evidence, to meet the shifting evidentiary burdens imposed
under the framework articulated in McDonnell Douglas Corp. v. Green.
Swierkiewicz alleged that he had been terminated on account of national
origin in violation of Title VII of the Civil Rights Act of 1964. The Second
Circuit dismissed the suit on the pleadings because he had not pleaded a
prima facie case of discrimination under the McDonnell Douglas standard.
We reversed [unanimously], holding that “under a notice pleading system, it
is not appropriate to require a plaintiff to plead facts establishing a prima
facie case because the McDonnell Douglas framework does not apply in
every employment discrimination case.” We also observed that Rule 8(a)(2)
does not contemplate a court’s passing on the merits of a litigant’s claim at
the pleading stage. Rather, the “simplified notice pleading standard” of the
Federal Rules “relies on liberal discovery rules and summary judgment
motions to define disputed facts and issues and to dispose of unmeritorious
claims.”
The majority rejects the complaint in this case because—in light of the fact
that the parallel conduct alleged is consistent with ordinary market
behavior—the claimed conspiracy is “conceivable” but not “plausible.” I
have my doubts about the majority’s assessment of the plausibility of this
alleged conspiracy. But even if the majority’s speculation is correct, its
“plausibility” standard is irreconcilable with Rule 8 and with our governing
precedents. As we made clear in Swierkiewicz, fear of the burdens of
litigation does not justify factual conclusions supported only by lawyers’
arguments rather than sworn denials or admissible evidence.
In this “Big Case,” the Court succumbs to the temptation that previous
Courts have steadfastly resisted. While the majority assures us that it is not

30

applying any heightened pleading standard, I have a difficult time
understanding its opinion any other way.
Accordingly, I respectfully dissent.

Questions
1. Who is correct, the majority or the dissent, on the question of whether the
standard announced in Twombly is consistent with Conley and other cases?
Consider: if the Swierkiewicz case were decided today, post-Twombly, would
it come out the same or differently? Why? Put otherwise, in the wake of
Twombly, what would a plaintiff have to plead in a discrimination case in
order to state a claim?
2. What does “plausible” mean? How would a court determine whether a
complaint is plausible?
3. The majority opinion’s discussion and rejection of the “no set of facts”
language from Conley cites almost exclusively to lower court opinions and
the analysis of commentators, rather than on other Supreme Court opinions.
Why might this be so?
4. What does the majority identify as the dangers of allowing a case like
Twombly to proceed in the district court? In his dissent, how does Justice
Stevens argue that such dangers should be addressed?
5. What does Justice Stevens argue the purpose of Rule 8(a) is?
After Twombly, there was a great deal of disagreement among commentators and
lower courts as to its implications. The following case was the next opportunity for
the Supreme Court to address pleading and Rule 8(a)(2).

Ashcroft v. Iqbal
556 U.S 662 (2009)
JUSTICE KENNEDY delivered the opinion of the Court.

31

Respondent Javaid Iqbal is a citizen of Pakistan and a Muslim. In the wake of
the September 11, 2001, terrorist attacks he was arrested in the United States
on criminal charges and detained by federal officials. Respondent claims he
was deprived of various constitutional protections while in federal custody.
To redress the alleged deprivations, respondent filed a complaint against
numerous federal officials, including John Ashcroft, the former Attorney
General of the United States, and Robert Mueller, the Director of the Federal
Bureau of Investigation (FBI). Ashcroft and Mueller are the [only] petitioners
in the case now before us. As to these two petitioners, the complaint alleges
that they adopted an unconstitutional policy that subjected respondent to
harsh conditions of confinement on account of his race, religion, or national
origin.
In the District Court petitioners raised the defense of qualified immunity and
moved to dismiss the suit, contending the complaint was not sufficient to
state a claim against them. The District Court denied the motion to dismiss,
concluding the complaint was sufficient to state a claim despite petitioners’
official status at the times in question. Petitioners brought an interlocutory
appeal in the Court of Appeals for the Second Circuit. The court affirmed
the District Court’s decision.
Respondent’s account of his prison ordeal could, if proved, demonstrate
unconstitutional misconduct by some governmental actors. But the
allegations and pleadings with respect to these actors are not before us here.
This case instead turns on a narrower question: Did respondent, as the
plaintiff in the District Court, plead factual matter that, if taken as true, states
a claim that petitioners deprived him of his clearly established constitutional
rights. We hold respondent’s pleadings are insufficient.
I
Following the 2001 attacks, the FBI and other entities within the Department
of Justice began an investigation of vast reach to identify the assailants and
prevent them from attacking anew.

32

In the ensuing months the FBI questioned more than 1,000 people with
suspected links to the attacks in particular or to terrorism in general. Of
those individuals, some 762 were held on immigration charges; and a 184member subset of that group was deemed to be “of ‘high interest’” to the
investigation. The high-interest detainees were held under restrictive
conditions designed to prevent them from communicating with the general
prison population or the outside world.
Respondent was one of the [high interest] detainees. According to his
complaint, in November 2001 agents of the FBI and Immigration and
Naturalization Service arrested him on charges of fraud in relation to
identification documents and conspiracy to defraud the United States.
Pending trial for those crimes, respondent was housed at the Metropolitan
Detention Center (MDC) in Brooklyn, New York. [He] was placed in a
section of the MDC known as the Administrative Maximum Special Housing
Unit (ADMAX SHU [in 2002]]). As the facility’s name indicates, the
ADMAX SHU incorporates the maximum security conditions allowable
under Federal Bureau of Prison regulations. ADMAX SHU detainees were
kept in lockdown 23 hours a day, spending the remaining hour outside their
cells in handcuffs and leg irons accompanied by a four-officer escort.
Respondent pleaded guilty to the criminal charges, served a term of
imprisonment, and was removed to his native Pakistan. He then filed a
[claim] in the United States District Court for the Eastern District of New
York against 34 current and former federal officials and 19 “John Doe”
federal corrections officers. The defendants range from the correctional
officers who had day-to-day contact with respondent during the term of his
confinement, to the wardens of the MDC facility, all the way to petitioners—
officials who were at the highest level of the federal law enforcement
hierarchy.
The 21-cause-of-action complaint does not challenge respondent’s arrest or
his confinement in the MDC’s general prison population. Rather, it
concentrates on his treatment while confined to the ADMAX SHU. The

33

complaint sets forth various claims against defendants who are not before us.
For instance, the complaint alleges that respondent's jailors “kicked him in
the stomach, punched him in the face, and dragged him across” his cell
without justification; subjected him to serial strip and body-cavity searches
when he posed no safety risk to himself or others; and refused to let him and
other Muslims pray because there would be “[n]o prayers for terrorists.”
The allegations against petitioners [Ashcraft and Mueller] are the only ones
relevant here. The complaint contends that petitioners designated respondent
a person of high interest on account of his race, religion, or national origin,
in contravention of the First and Fifth Amendments to the Constitution. The
complaint alleges that “the [FBI], under the direction of Defendant Mueller,
arrested and detained thousands of Arab Muslim men ... as part of its
investigation of the events of September 11.” It further alleges that “[t]he
policy of holding post-September-11th detainees in highly restrictive
conditions of confinement until they were ‘cleared’ by the FBI was approved
by Defendants Ashcroft and Mueller in discussions in the weeks after
September 11, 2001.” Lastly, the complaint posits that petitioners “each
knew of, condoned, and willfully and maliciously agreed to subject”
respondent to harsh conditions of confinement “as a matter of policy, solely
on account of [his] religion, race, and/or national origin and for no legitimate
penological interest.” The pleading names Ashcroft as the “principal
architect” of the policy, and identifies Mueller as “instrumental in [its]
adoption, promulgation, and implementation.”
Petitioners moved to dismiss the complaint for failure to state sufficient
allegations to show their own involvement in clearly established
unconstitutional conduct. The District Court denied their motion. Accepting
all of the allegations in respondent's complaint as true, the court held that “it
cannot be said that there [is] no set of facts on which [respondent] would be
entitled to relief as against” petitioners[,] relying on Conley v. Gibson.
[P]etitioners filed an interlocutory appeal in the United States Court of
Appeals for the Second Circuit. While that appeal was pending, this Court

34

decided Bell Atlantic Corp. v. Twombly, which discussed the standard for
evaluating whether a complaint is sufficient to survive a motion to dismiss.
The Court of Appeals considered Twombly’s applicability to this case.
Acknowledging that Twombly retired the Conley no-set-of-facts test relied
upon by the District Court, the Court of Appeals’ opinion discussed at length
how to apply this Court’s “standard for assessing the adequacy of pleadings.”
It concluded that Twombly called for a “flexible ‘plausibility standard,’ which
obliges a pleader to amplify a claim with some factual allegations in those
contexts where such amplification is needed to render the claim plausible.”
The court found that petitioners’ appeal did not present one of “those
contexts” requiring amplification. As a consequence, it held respondent’s
pleading adequate to allege petitioners’ personal involvement in
discriminatory decisions which, if true, violated clearly established
constitutional law.
We granted certiorari, and now reverse.
IV
A
We turn to respondent’s complaint. Under Federal Rule of Civil Procedure
8(a)(2), a pleading must contain a “short and plain statement of the claim
showing that the pleader is entitled to relief.” As the Court held in Twombly,
the pleading standard Rule 8 announces does not require “detailed factual
allegations,” but it demands more than an unadorned, the-defendantunlawfully-harmed-me accusation. A pleading that offers “labels and
conclusions” or “a formulaic recitation of the elements of a cause of action
will not do.” Nor does a complaint suffice if it tenders “naked assertion[s]”
devoid of “further factual enhancement.”
To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to “state a claim to relief that is plausible on its
face.” A claim has facial plausibility when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is

35

liable for the misconduct alleged. The plausibility standard is not akin to a
“probability requirement,” but it asks for more than a sheer possibility that a
defendant has acted unlawfully. Where a complaint pleads facts that are
“merely consistent with” a defendant's liability, it “stops short of the line
between possibility and plausibility of entitlement to relief.”
Two working principles underlie our decision in Twombly. First, the tenet
that a court must accept as true all of the allegations contained in a complaint
is inapplicable to legal conclusions. Threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do not suffice.
Rule 8 marks a notable and generous departure from the hyper-technical,
code-pleading regime of a prior era, but it does not unlock the doors of
discovery for a plaintiff armed with nothing more than conclusions. Second,
only a complaint that states a plausible claim for relief survives a motion to
dismiss. Determining whether a complaint states a plausible claim for relief
will, as the Court of Appeals observed, be a context-specific task that
requires the reviewing court to draw on its judicial experience and common
sense. But where the well-pleaded facts do not permit the court to infer more
than the mere possibility of misconduct, the complaint has alleged-but it has
not “show[n]”—“that the pleader is entitled to relief.”
In keeping with these principles a court considering a motion to dismiss can
choose to begin by identifying pleadings that, because they are no more than
conclusions, are not entitled to the assumption of truth. While legal
conclusions can provide the framework of a complaint, they must be
supported by factual allegations. When there are well-pleaded factual
allegations, a court should assume their veracity and then determine whether
they plausibly give rise to an entitlement to relief.
Our decision in Twombly illustrates the [above] two-pronged approach.
There, we considered the sufficiency of a complaint alleging that incumbent
telecommunications providers had entered an agreement not to compete and
to forestall competitive entry, in violation of the Sherman Act, 15 U.S.C. § 1.
Recognizing that § 1 enjoins only anticompetitive conduct “effected by a

36

contract, combination, or conspiracy,” the plaintiffs in Twombly flatly
pleaded that the defendants “ha[d] entered into a contract, combination or
conspiracy to prevent competitive entry ... and ha[d] agreed not to compete
with one another.” The complaint also alleged that the defendants’ “parallel
course of conduct ... to prevent competition” and inflate prices was
indicative of the unlawful agreement alleged.
The Court held the Twombly plaintiffs’ complaint deficient under Rule 8. In
doing so it first noted that the plaintiffs’ assertion of an unlawful agreement
was a “ ‘legal conclusion’ ” and, as such, was not entitled to the assumption
of truth. Had the Court simply credited the allegation of a conspiracy, the
plaintiffs would have stated a claim for relief and been entitled to proceed
perforce. The Court next addressed the “nub” of the plaintiffs’ complaint-the
well-pleaded, nonconclusory factual allegation of parallel behavior—to
determine whether it gave rise to a “plausible suggestion of conspiracy.”
Acknowledging that parallel conduct was consistent with an unlawful
agreement, the Court nevertheless concluded that it did not plausibly suggest
an illicit accord because it was not only compatible with, but indeed was
more likely explained by, lawful, unchoreographed free-market behavior.
Because the well-pleaded fact of parallel conduct, accepted as true, did not
plausibly suggest an unlawful agreement, the Court held the plaintiffs’
complaint must be dismissed.
B
Under Twombly’s construction of Rule 8, we conclude that respondent
[Iqbal]’s complaint has not “nudged [his] claims” of invidious discrimination
“across the line from conceivable to plausible.”
We begin our analysis by identifying the allegations in the complaint that are
not entitled to the assumption of truth. Respondent pleads that petitioners
“knew of, condoned, and willfully and maliciously agreed to subject [him]” to
harsh conditions of confinement “as a matter of policy, solely on account of
[his] religion, race, and/or national origin and for no legitimate penological
interest.” The complaint alleges that Ashcroft was the “principal architect” of

37

this invidious policy, and that Mueller was “instrumental” in adopting and
executing it. These bare assertions, much like the pleading of [an antitrust]
conspiracy in Twombly, amount to nothing more than a “formulaic
recitation of the elements” of a constitutional discrimination claim, namely,
that petitioners adopted a policy [intentionally] “ ‘because of,’ not merely ‘in
spite of,’ its adverse effects upon an identifiable group.” As such, the
allegations are conclusory and not entitled to be assumed true. To be clear,
we do not reject these bald allegations on the ground that they are unrealistic
or nonsensical. It is the conclusory nature of respondent’s allegations, rather
than their extravagantly fanciful nature, that disentitles them to the
presumption of truth.
We next consider the factual allegations in respondent’s complaint to
determine if they plausibly suggest an entitlement to relief. The complaint
alleges that “the [FBI], under the direction of Defendant Mueller, arrested
and detained thousands of Arab Muslim men ... as part of its investigation of
the events of September 11.” It further claims that “[t]he policy of holding
post-September-11th detainees in highly restrictive conditions of
confinement until they were ‘cleared’ by the FBI was approved by
Defendants Ashcroft and Mueller in discussions in the weeks after
September 11, 2001.” Taken as true, these allegations are consistent with
petitioners’ purposefully designating detainees “of high interest” because of
their race, religion, or national origin. But given more likely explanations,
they do not plausibly establish this purpose.
The September 11 attacks were perpetrated by 19 Arab Muslim hijackers
who counted themselves members in good standing of al Qaeda, an Islamic
fundamentalist group. Al Qaeda was headed by another Arab Muslim—
Osama bin Laden—and composed in large part of his Arab Muslim disciples.
It should come as no surprise that a legitimate policy directing law
enforcement to arrest and detain individuals because of their suspected link
to the attacks would produce a disparate, incidental impact on Arab Muslims,
even though the purpose of the policy was to target neither Arabs nor

38

Muslims. On the facts respondent alleges the arrests Mueller oversaw were
likely lawful and justified by his nondiscriminatory intent to detain aliens who
were illegally present in the United States and who had potential connections
to those who committed terrorist acts. As between that “obvious alternative
explanation” for the arrests, and the purposeful, invidious discrimination
respondent asks us to infer, discrimination is not a plausible conclusion.
But even if the complaint’s well-pleaded facts give rise to a plausible
inference that respondent’s arrest was the result of unconstitutional
discrimination, that inference alone would not entitle respondent to relief. It
is important to recall that respondent's complaint challenges neither the
constitutionality of his arrest nor his initial detention in the MDC.
Respondent’s constitutional claims against petitioners rest solely on their
ostensible “policy of holding post-September-11th detainees” in the
ADMAX SHU once they were categorized as “of high interest.” To prevail
on that theory, the complaint must contain facts plausibly showing that
petitioners purposefully adopted a policy of classifying post-September-11
detainees as “of high interest” because of their race, religion, or national
origin.
This the complaint fails to do. Though respondent alleges that various other
defendants, who are not before us, may have labeled him a person of “of
high interest” for impermissible reasons, his only factual allegation against
petitioners accuses them of adopting a policy approving “restrictive
conditions of confinement” for post-September-11 detainees until they were
“ ‘cleared’ by the FBI.” Accepting the truth of that allegation, the complaint
does not show, or even intimate, that petitioners purposefully housed
detainees in the ADMAX SHU due to their race, religion, or national origin.
All it plausibly suggests is that the Nation’s top law enforcement officers, in
the aftermath of a devastating terrorist attack, sought to keep suspected
terrorists in the most secure conditions available until the suspects could be
cleared of terrorist activity. Respondent does not argue, nor can he, that such
a motive would violate petitioners’ constitutional obligations. He would need

39

to allege more by way of factual content to “nudg[e]” his claim of purposeful
discrimination “across the line from conceivable to plausible.”
[R]espondent’s complaint does not contain any factual allegation sufficient to
plausibly suggest petitioners' discriminatory state of mind. His pleadings thus
do not meet the standard necessary to comply with Rule 8.
It is important to note, however, that we express no opinion concerning the
sufficiency of respondent’s complaint against the defendants who are not
before us. Respondent’s account of his prison ordeal alleges serious official
misconduct that we need not address here. Our decision is limited to the
determination that respondent’s complaint does not entitle him to relief from
petitioners [Ashcroft and Mueller].
C
Respondent offers three arguments that bear on our disposition of his case,
but none is persuasive.
1
Respondent first says that our decision in Twombly should be limited to
pleadings made in the context of an antitrust dispute. This argument is not
supported by Twombly and is incompatible with the Federal Rules of Civil
Procedure. Though Twombly determined the sufficiency of a complaint
sounding in antitrust, the decision was based on our interpretation and
application of Rule 8. That Rule in turn governs the pleading standard “in all
civil actions and proceedings in the United States district courts.” Fed. Rule
Civ. Proc. 1. Our decision in Twombly expounded the pleading standard for
“all civil actions,” and it applies to antitrust and discrimination suits alike.
2
Respondent next implies that our construction of Rule 8 should be tempered
where, as here, the Court of Appeals has “instructed the district court to
cabin discovery in such a way as to preserve” petitioners' defense of qualified
immunity “as much as possible in anticipation of a summary judgment

40

motion.” We have held, however, that the question presented by a motion to
dismiss a complaint for insufficient pleadings does not turn on the controls
placed upon the discovery process. “It is no answer to say that a claim just
shy of a plausible entitlement to relief can, if groundless, be weeded out early
in the discovery process through careful case management given the
common lament that the success of judicial supervision in checking discovery
abuse has been on the modest side.”
We decline respondent’s invitation to relax the pleading requirements on the
ground that the Court of Appeals promises petitioners minimally intrusive
discovery. That promise provides especially cold comfort in this pleading
context, where we are impelled to give real content to the concept of
qualified immunity for high-level officials who must be neither deterred nor
detracted from the vigorous performance of their duties. Because
respondent’s complaint is deficient under Rule 8, he is not entitled to
discovery, cabined [confined] or otherwise.
3
Respondent finally maintains that the Federal Rules expressly allow him to
allege petitioners’ discriminatory intent “generally,” which he equates with a
conclusory allegation (citing Fed. Rule Civ. Proc. 9 [’s inapplicable
heightened pleading requirement]). It follows, respondent says, that his
complaint is sufficiently well pleaded because it claims that petitioners
discriminated against him “on account of [his] religion, race, and/or national
origin and for no legitimate penological interest.” Were we required to accept
this allegation as true, respondent’s complaint would survive petitioners'
motion to dismiss. But the Federal Rules do not require courts to credit a
complaint’s conclusory statements without reference to its factual context.
V
We hold that respondent’s complaint fails to plead sufficient facts to state a
claim for purposeful and unlawful discrimination against petitioners. The
Court of Appeals should decide in the first instance whether to remand to

41

the District Court so that respondent can seek leave to amend his deficient
complaint.
JUSTICE SOUTER, with whom JUSTICE STEVENS, JUSTICE GINSBURG,
and JUSTICE BREYER join, dissenting.
The majority misapplies the pleading standard under Bell Atlantic Corp. v.
Twombly, to conclude that the complaint fails to state a claim. I respectfully
dissent from the holding that the complaint fails to satisfy Rule 8(a)(2) of the
Federal Rules of Civil Procedure.
I
A
The District Court denied Ashcroft and Mueller’s motion to dismiss Iqbal’s
discrimination claim, and the Court of Appeals affirmed. Ashcroft and
Mueller asked the Court to address whether Iqbal’s allegations against them
(which they call conclusory) were sufficient to satisfy Rule 8(a)(2) and in
particular whether the Court of Appeals misapplied our decision in Twombly
construing that rule.
II
[T]he complaint satisfies Rule 8(a)(2). Ashcroft and Mueller admit they are
liable for their subordinates’ conduct if they “had actual knowledge of the
assertedly discriminatory nature of the classification of suspects as being ‘of
high interest’ and they were deliberately indifferent to that discrimination.”
The complaint thus alleges, at a bare minimum, that Ashcroft and Mueller
knew of and condoned the discriminatory policy their subordinates carried
out. Actually, the complaint goes further in alleging that Ashcroft and Muller
affirmatively acted to create the discriminatory detention policy. If these
factual allegations are true, Ashcroft and Mueller were, at the very least,
aware of the discriminatory policy being implemented and deliberately
indifferent to it.

42

Ashcroft and Mueller argue that these allegations fail to satisfy the
“plausibility standard” of Twombly. They contend that Iqbal’s claims are
implausible because such high-ranking officials “tend not to be personally
involved in the specific actions of lower-level officers down the bureaucratic
chain of command.” But this response bespeaks a fundamental
misunderstanding of the enquiry that Twombly demands. Twombly does not
require a court at the motion-to-dismiss stage to consider whether the factual
allegations are probably true. We made it clear, on the contrary, that a court
must take the allegations as true, no matter how skeptical the court may be.
The sole exception to this rule lies with allegations that are sufficiently
fantastic to defy reality as we know it: claims about little green men, or the
plaintiff’s recent trip to Pluto, or experiences in time travel. That is not what
we have here.
The complaint alleges that FBI officials discriminated against Iqbal solely on
account of his race, religion, and national origin, and it alleges the knowledge
and deliberate indifference that, by Ashcroft and Mueller’s own admission,
are sufficient to make them liable for the illegal action. Iqbal’s complaint
therefore contains “enough facts to state a claim to relief that is plausible on
its face.”
The majority says that these are “bare assertions” that, “much like the
pleading of conspiracy in Twombly, amount to nothing more than a
‘formulaic recitation of the elements' of a constitutional discrimination
claim” and therefore are “not entitled to be assumed true.” The fallacy of the
majority’s position, however, lies in looking at the relevant assertions in
isolation. The complaint contains specific allegations that, in the aftermath of
the September 11 attacks, the Chief of the FBI’s International Terrorism
Operations Section and the Assistant Special Agent in Charge for the FBI’s
New York Field Office implemented a policy that discriminated against Arab
Muslim men, including Iqbal, solely on account of their race, religion, or
national origin. Viewed in light of these subsidiary allegations, the allegations
singled out by the majority as “conclusory” are no such thing. Iqbal’s claim is

43

not that Ashcroft and Mueller “knew of, condoned, and willfully and
maliciously agreed to subject” him to a discriminatory practice that is left
undefined; his allegation is that “they knew of, condoned, and willfully and
maliciously agreed to subject” him to a particular, discrete, discriminatory
policy detailed in the complaint. Iqbal does not say merely that Ashcroft was
the architect of some amorphous discrimination, or that Mueller was
instrumental in an ill-defined constitutional violation; he alleges that they
helped to create the discriminatory policy he has described. Taking the
complaint as a whole, it gives Ashcroft and Mueller fair notice of what the
claim is and the grounds upon which it rests.
JUSTICE BREYER, dissenting.
I agree with Justice Souter and join his dissent. I write separately to point out
that, like the Court, I believe it important to prevent unwarranted litigation
from interfering with “the proper execution of the work of the
Government.” But I cannot find in that need adequate justification for the
Court’s interpretation of Bell Atlantic Corp. v. Twombly, and Federal Rule of
Civil Procedure 8. The law, after all, provides trial courts with other legal
weapons designed to prevent unwarranted interference. As the Second
Circuit explained, where a Government defendant asserts a qualified
immunity defense, a trial court, responsible for managing a case and “mindful
of the need to vindicate the purpose of the qualified immunity defense,” can
structure discovery in ways that diminish the risk of imposing unwarranted
burdens upon public officials.

Questions
1. Does Iqbal clarify Twombly? If so, how? According to Iqbal, what is the test
for whether a complaint meets the Plausibility standard?
2. In the battle between efficiency and open access/addressing the merits of the
dispute, which side seems to be on top now? Do Twombly’s and Iqbal’s

44

focus on “plausibility” represent a heightened pleading standard that is
different from the Notice Pleading standard articulated in Conley and
reaffirmed in Swierkiewicz? If so, why do you think the Supreme Court
switched sides?
3. In the wake of Iqbal, what would a plaintiff have to plead in a discrimination
case in order to state a claim?
4. Justice Souter wrote Twombly but dissented in Iqbal. Why?
5. In the wake of Twombly and Iqbal, is the complaint you drafted in the
Branham class sufficient? What would you argue if you were the defendant?
What follows is a district court opinion in which the judge struggles to apply
Twombly and Iqbal. Note that this case was decided before the Supreme Court
decided Iqbal. However, the Supreme Court had already decided Twombly, and the
Second Circuit had already issued its opinion in Iqbal, interpreting and applying
Twombly. Thus, the district court in this case is applying the Supreme Court’s
holding in Twombly and the Second Circuit’s holding in Iqbal.
Pay careful attention to how the district court understands the Twombly and Iqbal
cases, and what the court decides in order to balance the competing interests at
stake.

Kregler v. City of New York
608 F. Supp.2d 465 (S.D.N.Y. 2009)
Decision and Order
VICTOR MARRERO, District Judge.
Plaintiff William Kregler (“Kregler”) brought this action pursuant to 42
U.S.C. § 1983 (“§ 1983”) alleging that defendants violated his rights under
the First and Fourteenth Amendments of the United States Constitution.
Defendants consist of the City of New York (the “City”) and five individuals
who at all relevant times were employees of the City's Fire Department
(“FDNY”) or Department of Investigation (“DOI”) (collectively with the

45

City, “Defendants”). Defendants move pursuant to Federal Rule of Civil
Procedure 12(b)(6) (“Rule 12(b)(6)”) to dismiss the amended complaint for
failure to state a claim upon which relief can be granted. For the reasons
stated below, the Court defers decision on the motion pending the outcome
of a preliminary hearing it will con-duct pursuant to Federal Rule of Civil
Procedure 12(i) (“Rule 12(i)”).
I. Introduction
This case raises a longstanding concern frequently noted by the Supreme
Court and the Second Circuit, as well as by federal courts across the country.
Not uncommonly, on the basis of nothing more than the barest conclusory
allegations, government officials are summoned to court to defend private
lawsuits charging constitutional violations and other serious official
misconduct. In most cases the costs the parties incur in litigation such
actions, measured by expenditures of time and public resources, disruption
of government operations, and potential damage to professional and
personal reputations, are quite extensive. Frequent instances arise in which
the underlying issues raise matters involving the formulation of government
policy or, as in the case at hand, the appointment of public officers. These
circumstances may implicate inquiry into confidential communications,
though processes and internal documents containing sensitive matters the
public disclosure of which in itself could entail judicial proceedings. Equally
significant are the attendant impacts of such lawsuits on the courts' dockets
and the administration of justice.
More fundamentally, the question regarding the personal and social costs
associated with litigating insubstantial lawsuits reduces to a far greater value:
fairness. It is inequitable to subject a government official-or indeed any partyto the burdens of defending a claim challenged on legitimate grounds as
insubstantial or frivolous for any longer than the minimum time reasonably
necessary to ascertain whether sufficient basis exists to warrant allowing the
action to proceed. For essentially the same social costs and fairness

46

considerations, our justice system prescribes speedy trial rules demanding the
earliest feasible resolution of charges against defendants in criminal cases.
The consequences described above, however, are not always, and not
necessarily, of the complainant's making. Rather, to a large degree they reflect
unintended side effects, byproducts of the lenient notice pleading standards
embodied in Federal Rules of Civil Procedure 8(a) (“Rule 8(a)”) and 12(b)(6)
and related case law. These rules are designed to insure that litigants with
meritorious claims obtain adequate access to resolve their disputes in court.
But, in a judicial instance of the duality that generally pervades so much of
life, the same open door that welcomes the just cause also admits the
nuisance suit; the flimsy or frivolous allegation is as free to enter the
courthouse as the valid claim. As the Supreme Court has recognized,
accusations of unconstitutional conduct on the part of public officials are
easy to level, but very difficult and costly to defend against.
Over the course of many years courts concerned with the severe hardships
that insubstantial lawsuits place on litigants, on the justice system and on
society as a whole have struggled with this dilemma, not only as it pertains to
complaints lodged against government officials, but to litigation in general.
To address these issues, courts have devised several tests meant both to
instruct plaintiffs on drafting well-pleaded claims, and to guide the courts'
review of the legal sufficiency of claims for relief. Among such judicial means
employed to part the wheat from the chaff are: imposing “heightened”
pleading standards, discounting conclusory allegations, rejecting recitations of
law and factually unsupported incantations of the statutory or common law
elements of a cause of action. Yet, as the case at hand illustrates and the law
reports amply record, the problem persists, a sign of an intrinsic tension built
into the federal rules. The Supreme Court has repeatedly rejected the notion
that the Federal Rules of Civil Procedure countenance any universal
heightened pleading standard, and has consistently reaffirmed that Rule 8(a)
calls for nothing more than what its clear text prescribes: “a short and plain
statement of the claim showing that the pleader is entitled to relief.”

47

Moreover, whether in their factual allegations as originally crafted, or upon
being granted leave to replead deficient claims, seasoned plaintiffs' counsel
know to charge the pleadings with enough adjectives that reverberate of
extreme malice, improper motives, and bad faith to raise factual issues
sufficient to survive a dispositive motion, thus securing a hold on the
defendant strong enough for the duration, however long and costly the
ultimate resolution of the claim may be.
In practical terms, the philosophy of pleading that these rules embodies, a
one-rule-fits-all principle, defines the scope of the problem engendered by its
unintended outcomes. For instance, in theory the same generalized minimal
Rule 8(a) standards that govern the plaintiff's drafting, as well as the court's
review, of a complaint alleging common law negligence stemming from a slip
and fall, or a breach of a simple contract for failure to pay a debt, apply to
writing and evaluating a complaint charging civil violations of intricate
federal antitrust, intellectual property, or racketeering statutes.
To be sure, the federal rules include provisions designed to ensure that
factual allegations in pleadings have some evidentiary and legal support and
are made in good faith, as well as sanctions to deter abusive practices.
Specifically, Federal Rule of Civil Procedure 11 (“Rule 11”) deems any
litigation papers submitted to the court as embodying a certification that, to
the person's knowledge, information and belief, “formed after an inquiry
reasonable under the circumstances,” the filing is not presented for an
improper purpose, the claims are warranted by law, and the factual
allegations have or will likely have evidentiary support. Fed. R. Civ. P.
11(b)(1)-(3). But these rules are difficult to police effectively, and, under the
rigorous bar that governs imposition of Rule 11 sanctions, they are
infrequently invoked and only rarely enforced.
These considerations serve as a backdrop for the Court's review of
Defendants' motion to dismiss the complaint in this case. Below, the Court
outlines a procedure it will employ to reach a resolution it deems appropriate
to do substantial justice for the parties and to promote judicial economy as

48

expeditiously as possible. The Court regards the means proposed, if
somewhat uncommon, nonetheless permissible under the federal rules and
applicable case law.
II. Facts
Until his retirement in March 2004, Kregler had been employed by the
FDNY for 20 years. One month after retiring, Kregler filed a preliminary
application for appointment by the Mayor as a City Marshal, a process
governed by Article 16 of the New York City Civil Court Act. Pursuant to §
1601 and the Mayor's Executive Order 44 (“Executive Order 44”), the
Mayor's Committee on City Marshals (the “Mayor's Committee”) is charged
with recruiting and recommending candidates for appointment as City
Marshals. Candidates are subject to a DOI investigation of personal and
financial background, and to a training program administered by DOI. In
January 2005 Kregler was interviewed by representatives of the Mayor's
Committee and was later notified by defendant Keith Schwam (“Schwam”),
an Assistant Commissioner at DOI, that DOI would commence its personal
and financial review of Kregler's background. As a follow-up, Kregler met in
April 2005 with defendant Darren Keenaghan (“Keenaghan”), a DOI
investigator, to discuss Kregler's preliminary application. Kregler then made
minor modifications, signed the revised application, and provided
authorizations for release of personal information.
On May 25, 2005 Kregler, in his capacity as President of the Fire Marshals
Benevolent Association (“FMBA”), an organization of the FDNY Fire
Marshals, publicly endorsed the candidacy of Robert Morgenthau
(“Morgenthau”) for reelection as District Attorney for New York County.
Kregler asserts that at that time all other law enforcement associations,
including the two other unions of firefighters, supported Morgenthau's
opponent, Leslie Crocker Snyder (“Snyder”). An article that appeared in a
June 2005 edition of The Chief, a local newspaper, reported on the
endorsement of Morgenthau by Kregler acting as president of the FMBA.
According to Kregler, defendant Brian Grogan (“Grogan”), an FDNY

49

Supervising Fire Marshal, posted a copy of that article in a public area within
one of the FDNY offices. Kregler further alleges that Grogan “berated” him
for the endorsement, stating: “who the f... do you think you are. Louie
[Garcia] makes the endorsements.” Defendant Louis Garcia (“Garcia”) was
Chief Fire Marshal of the FDNY's Bureau of Fire Investigation. Kregler
alleges that both Garcia and Kregler politically supported Snyder's campaign
against Morgenthau, that Garcia was socially acquainted with defendant Rose
Gill Hearn (“Hearn”), the DOI Commissioner, and that Hearn also
politically supported Snyder's candidacy.
Morgenthau was reelected as District Attorney in November 2005. In March
2006 Kregler was informed by letter from Schwam that he would not be
appointed as a Fire Marshal. He filed this action in August 2008 alleging that
Garcia and Hearn “agreed to cause Kregler's application for appointment as
a City Marshal to be rejected in retaliation for Kregler's support of
Morgenthau.” He further asserts that Garcia and Grogan and other FDNY
employees requested Hearn, Schwam, Keenaghan, and other DOI employees
to misuse their authority to cause the rejection of his application. Responding
to the reason Defendants proffered for denying him an appointment-his
failure to disclose details of a command discipline he had received in 1999
during his employment by the FDNY-Kregler states that this explanation is
merely a pretext for Defendants' unlawful retaliation.
III. Discussion
Defendants argue that Kregler's complaint must be dismissed because his
pleadings fail to satisfy the elements of an action for First Amendment
retaliation under § 1983. To state a such claim, a plaintiff must demonstrate
that (1) he engaged in constitutionally protected speech, (2) suffered an
adverse employment action, and (3) a causal connection exists between the
speech and the adverse employment action so that it can be said that the
speech was a motivating factor in the determination. Defendants contend
that Kregler has not stated factual allegations sufficient to support a
reasonable finding of a causal connection between his endorsement of

50

Morgenthau's candidacy and Defendants' decision not to offer Kregler a
position as City Marshal. Defendants also maintain that Kregler fails to assert
retaliatory animus or personal involvement by Defendants in the decision not
to appoint Kregler, and thus that he fails to satisfy the third element of a
First Amendment retaliation claim.
A more fundamental issue touching upon the sufficiency of Kregler's
retaliation claim is that nothing in the record indicates that Grogan or Garcia
made the decision to deny Kregler a City Marshal appointment, or had any
direct personal involvement in the matter. Under § 1601 the final
determination not to offer Kregler a position was presumably made by the
Mayor's Committee upon the recommendation of DOI officials. A basic
premise of Kregler's claim is therefore that, for retaliatory reasons arising
from Kregler's endorsement of Morgenthau, Grogan and Garcia
communicated and agreed with DOI employees to interfere with Kregler's
application, and that Hearn and other DOI officials then influenced
representatives of the Mayor's Committee and the Mayor's Office to prevent
Kregler's appointment. Kregler does not allege that Schwam, Keenaghan,
Hearn, or any other DOI officials had any direct knowledge of his
endorsement of Morgenthau. He thus grounds his theory of retaliation on
suggestion supported by a chain of inferential links that would connect the
alleged improper political motives of the FDNY officials he names with the
actions of the officials at DOI.
Defendants argue that, at its core, Kregler's action amounts to a claim of
conspiracy to violate his constitutional rights. According to Defendants,
Kregler developed his alleged conspiracy theory to overcome the dilemma
that the FDNY officials he claims had political motives to oppose his City
Marshal application were not the persons in DOI or the Mayor's Committee
who actually made the decision not to offer him an appointment. Faced with
this legal impediment, Kregler alleges that first Garcia and Grogan and then
Garcia and Hearn “agreed to take steps to interfere with and prevent
Kregler's appointment,” and that Garcia and Hearn “agreed” to cause

51

Kregler's application for appointment as a City Marshal to be rejected by
DOI in retaliation for Kregler's support of Morgenthau. Reading Kregler's
pleadings as asserting a conspiracy claim, Defendants contend that under
Second Circuit law a heightened pleading standard governs such actions,
pursuant to which specific facts tending to demonstrate that a “meeting of
the minds” occurred must be pleaded, rather than bare conclusory allegations
that an agreement was reached.
In response, Kregler points out that his complaint does not allege any
conspiracy claim, and that in any event recent Supreme Court decisions have
rejected the existence of any general heightened pleading standard. Instead,
Kregler asserts that the applicable test by which to assess the sufficiency of
his com-plaint is the short and plain statement of the claim called for under
Rule 8(a)(2), which requires that the pleadings need only give the defendant
“fair notice of what the claim is and the grounds upon which it rests.”
Swierkiewicz, 534 U.S. at 513, 122 S. Ct. 992. With regard to the standard
governing review of Rule 12(b)(6) motions to dismiss, Kregler points to
authority declaring that a complaint should not be dismissed for failure to
state a claim “unless it appears beyond doubt that the plaintiff can prove no
set of facts in support of his claim which would entitle him to relief.” Ricciuti
v. NYC Transit Auth., 941 F.2d 119, 123 (2d Cir.1991) (quoting Conley v.
Gibson, 355 U.S. 41, 45-46, 78 S. Ct. 99, 2 L.Ed.2d 80 (1957)).
Surprisingly, in squaring off their conflicting stands on the proper standard
of review, the parties use as foils the test of a “heightened pleading standard”
pointed against the language of “no set of facts.” But neither of them
mentions either of two recent cases that essentially dispatched those phrases
from our procedural law as general pleading guides: Twombly, now the most
relevant Supreme Court decision articulating the applicable test to evaluate
Rule 12(b)(6) motions to dismiss for failure to state a claim, and Iqbal, the
Second Circuit's reading and application of Twombly. In Twombly, an
antitrust case, the Supreme Court, though reiterating the traditional liberal
tests pertaining to pleading under Rule 8(a) and to reviewing motions to

52

dismiss under Rule 12(b)(6), nonetheless gave Conley's “no set of facts”
formula a decent burial, and somewhat modified the traditional notice
pleadings standard. The Twombly Court then stated that to be sufficient
under Rule 8(a) and survive a Rule 12(b)(6) motion to dismiss, the factual
allegations in a complaint must be “enough to raise a right to relief above the
speculative level,” and state a claim “plausible on its face.”
Explaining Twombly in the context of a defense invoking qualified
immunity, the Second Circuit in Iqbal concluded that the Supreme Court had
not recognized a universal standard of heightened fact pleading, but instead
required “a flexible ‘plausibility standard,’ which obliges a pleader to amplify
a claim with some factual allegations in those contexts where such
amplification is needed to render the claim plausible.” In applying the
Twombly standard to the facts of the case before it, the Iqbal Court noted
that some of the plaintiff's claims were based on generalized allegations of
supervisory involvement rather than on facts supporting the claim. It
concluded that to survive a motion to dismiss under Twombly's plausibility
standard “a conclusionary allegation concerning some elements of a
plaintiff's claims might need to be fleshed out.”
Running through Twombly and Iqbal is a common theme that has long
troubled the courts: the tension between, on the one hand, the lenient notice
pleading standards embodied in Rules 8(a) and 12(b)(6) to ensure that
plaintiffs with meritorious claims have maximum access to the courts, and on
the other hand the imperative to “weed out” groundless actions early in the
litigation so as to minimize the expenditure of time and resources of the
parties and the courts.
The instant litigation raises many of those issues and concerns. It entails
serious charges of constitutional violations and abuse of power allegedly
committed for political purposes by high officials of the City's FDNY and
DOI, including the DOI Commissioner.
The Court finds that under Twombly's plausibility standard Kregler's
amended complaint remains at best borderline in stating a First Amendment

53

retaliation claim. To survive the new motion to dismiss the pleadings as
modified would require the Court to accept as true numerous conclusory
allegations, to make substantial inferential leaps, and to resolve considerable
doubts in Kregler's favor.
Perhaps not cognizant of the gloss Twombly added to the Rule 8(a) pleading
standard, Kregler simply points the Court to the traditional “no set of facts”
standard that governed review of motions to dismiss under Conley: that
factual allegations in the complaint are presumed to be true; that all
reasonable inferences must be drawn and doubts resolved in the plaintiff's
favor; that these standards apply with particular strictness as regards
complaints of civil rights violations; and that an inquiry as to the factual issue
of causation addresses the quality of the evidence and is thus more
appropriate on a motion for summary judgment rather than on the basis of
the pleadings. This argument overlooks that Twombly's intent, as read by the
Second Circuit, was “to make some alteration in the regime of pure notice
pleading that had prevailed in the federal courts ever since Conley v.
Gibson.”
Nonetheless, the Court is mindful of the traditional standards insofar as they
survive Twombly, and also of other strictures that limit judicial authority to
dismiss a complaint pursuant to Rule 12(b)(6).
Weighing the considerations described above, and acknowledging that this
case presents a close call, to minimize additional motion practice at this stage
and avert potentially unnecessary extensive discovery, the Court proposes
two steps intended to achieve the “amplication” of factual allegations by
means of a fleshing out procedure such as that suggested in Iqbal. First, the
Court will exercise its discretion pursuant to Rule 12(i) to schedule a
preliminary hearing at which the parties may present the testimony of live
witnesses and other evidence limited to Defendants' objections to the
pleadings, specifically the threshold legal issues upon which, under the
Twombly and Iqbal plausibility test, the sufficiency of Kregler's retaliation
claim is grounded. Second, the hearing would serve as an occasion for the

54

Court to probe, in accordance with Rule 11(b), the extent to which some of
Kregler's conclusory allegations have factual support and were formed after
an inquiry reasonable under the circumstances.
Rule 12(i) authorizes the Court to conduct a preliminary hearing to consider
and decide before trial a motion raising any defense listed in Rule 12(b)(1)(7). As appropriate, the Court may use that procedure to determine
jurisdictional as well as other threshold issues. The Court may order such a
hearing on motion or sua sponte. As regards matters involving factual issues
that bear on the subject of the hearing the Court may consider affidavits,
depositions or documents, or testimony presented orally.
The Court finds that employment of this procedure is particularly fitting to
achieve early resolution of certain threshold issues in this case. The action
involves serious accusations of violations of constitutional rights brought
against public officials. The Supreme Court and the Second Circuit have
instructed district courts to exercise their broad discretion to guard public
officials from being subjected to unnecessary and burdensome discovery or
trial proceedings.
Admittedly, the approach the Court proposes here entails passage through
relatively unchartered ground. Difficulties are bound to arise along the way.
At this point some of the bumps and detours are entirely unknown, while
others, though likely in the repertory of anticipated legal argument, do not
appear insurmountable. But such challenges go with the territory in any form
of exploration for new paths and different ways of doing things.
IV. Order
For the reasons stated above, it is hereby ordered that the parties are directed
to appear at a conference with the Court on March 27, 2009 at 2:00 p.m. to
review preparation for a preliminary hearing pursuant to Federal Rule of Civil
Procedure 12(i) concerning the matters described in the preceding discussion.

55

Questions
1. Does the judge in this case see Twombly and Iqbal as having changed the
law? If so, how?
2. What does the judge identify as the positives and negatives of having
restrictive pleading rules, as opposed to permissive ones?
3. How does the judge propose to balance the interests at stake? Do you think
this is a good idea?
4. What do you think will happen at the Rule 12(i) hearing?
When you graduate from law school and pass the bar, you will be a lawyer. In
preparing for your career as a lawyer, it will be helpful if you have been introduced to
actual litigation documents from real cases. Peruse the following two complaints and
consider the following questions:
1. What is the crux of each lawsuit? Make sure you understand what the basic
facts and legal theories are.
2. Notice how the complaints comply with Rule 10(a) and (b).
3. Why are these complaints so long and detailed? Don’t they more than satisfy
both Notice Pleading and Plausibility Pleading standards? Having read Rule
8(a) and the cases, are you surprised by the length and detail of these
complaints?
4. Would you draft the complaints differently?

Complaint 1

56

UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA
BRANDON CORDERO,

)
)

Plaintiff,

)
)

Case No.
6:08-CV-2118-22 KRS

vs.
)
)
CITY OF KISSIMMEE

)
)

Defendant,

)

_________________________________________________
COMPLAINT AND DEMAND FOR JURY TRIAL
Plaintiff, Brandon Cordero, hereinafter (“Cordero”) sues the Defendant, City
of Kissimmee (“City”), and alleges:
Jurisdiction and Venue
1. This action arises under Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000e, et. seq., the Civil Rights Act of 1991, 42 U.S.C.
§1981a.

57

2. Jurisdiction is invoked pursuant to 42 U.S.C. § 2000e-5(f), 28 U.S.C. §§
1343(3) and 1343(4), and pursuant to 28 U.S.C. § 1367.
3. Costs and attorneys feed may be awarded pursuant to 42 U.S.C. § 2000e-5(k)
4. Venue properly lies in the Middle District of Florida pursuant to 28 U.S.C. §
1391(b), and 42 U.S.C § 2000e-5(f)(3) because the unlawful employment
practice was committed in this judicial district.
Conditions Precedent
5. Plaintiff, Cordero, has fulfilled all conditions precedent to the institution of
this action under 42 U.S.C. § 2000(e). A Notice of Right to Sue was issued
by the U.S. Department of Justice on September 24, 2008, a true and correct
copy of which is attached as an Exhibit “A”.
Parties
6. At all times material, Plaintiff, Cordero, was a citizen and resident of the
United States, residing in Osceola County. He is Hispanic and bilingual
speaking English and Spanish. At all times material he was an employee of
the City of Kissimmee as a fitness coordinator. His natural origin is Puerto
Rican.
7. At all times material, Defendant, City, was a municipal corporation pursuant
to the Laws of The State located in Osceola County, Florida and authorized
to conduct business in Florida.
8. At all times material, Defendant, City, was an employer within the meaning
of 42. U.S.C. § 2000e, and was engaged in an industry affecting commerce,
and upon information and belief, employed more than fifteen (15) employees
for each working day in each of twenty (20) or more calendar weeks in the
then current or preceding calendar year.

58

Facts
9. Plaintiff is entitled to relief against the Defendant upon the following facts:
a. On October 18th, 2005 a staff meeting was held with the facility manager,
Greg Smith. When evaluating a prospective employee he said: “We don’t
have need for bilingual help. We haven’t needed it for 10 years and we don’t
need it now. This is an “English only” facility. English is the standard
language here. At no time should Spanish be spoken in the facility, amongst
employees or between employees and members. We don’t want anyone to
be offended by people speaking Spanish around them.” The Plaintiff being
Hispanic responded by saying that he “can’t believe “English only” policy is
a City Policy.” Greg Smith stated “Well I am the facility manager and that’s
the policy I am enforcing.”
b. On November 1st, 2005, at a staff meeting, Greg Smith wanted to revisit the
“English only” policy and stated that it had been decided that under no
circumstances is Spanish to be allowed during tours of the facility or in
general conversation between employees or with members. Greg Smith said
“We pay our employees in Dollars not pesos. I don’t want to walk down the
hallways and hear Spanish being spoken everywhere.” The Plaintiff
responded “I can’t believe you would make a discriminatory statement like
that.”
c. On November 2nd, 2005, Brandon called and reported to the City that the
“English only” policy was discriminatory towards Hispanics including
himself, in a grievance, to Personnel and was told that the information would
be passed on to the right person and he would be contacted.
d. Shortly after reporting the discriminatory policy, Plaintiff realized that his
questioning the “English only” policy was causing him problems in the
workplace. His performance began to be questioned. His e-mails were

59

ignored, he was reprimanded, and he received false and derogatory
performance evaluations.
e. Five weeks passed with no response to his complaint. On Dec 6th, 2005, he
contacted the assistant director and reported again the two instances where
Greg Smith had made the comments on the “English only” policy. Plaintiff
was then advised that he would be meeting with the Superintendent of
Recreation. Time passed and the Plaintiff heard from no one.
f. On Jan 13th, 2006, the Plaintiff contacted the EEOC and received an
automated response.
g. On January 23rd, 2006, the Plaintiff submitted a grievance outlining the
harassment he had been receiving since he reported and opposed the
“English only” policy.
h. On Jan 25th, 2006, the Plaintiff was interviewed by the City Attorney and the
Director of Personnel. This interview was tape recorded and lasted for three
hours.
On February 9th, 2006, the Plaintiff was interviewed again by the City
Attorney for three hours. The points discussed the same harassment and
retaliation issues that the Plaintiff had been complaining about since he
questioned and reported the “English only” policy.

i.

j.

On April 11th, 2006, the Plaintiff was fired as a result of his opposing the
discriminatory policy of “English only” in the workplace.

k. On May 7th, 2006, the Plaintiff filed a formal charge with EEOC.
l.

On September 24th, 2007, the Plaintiff received a letter of Determination
from The EEOC finding reasonable cause to believe that the City

60

discriminated against the Plaintiff in violation of Title VII (a copy is attached
as Exhibit B.)
m. On September 25th, 2008 the Plaintiff received a right to sue letter (a copy is
attached as Exhibit A.)
Count I
Violation of Civil Rights Act of 1964
Retaliation
Plaintiff repeats and realleges paragraphs 1 through 9 as if stated herein in full.
10. Plaintiff was terminated out of retaliation for opposing the discriminatory
employment practices and for participating in the investigation into his
complaints of discrimination in violation of Title VII of the Civil Rights Act
of 1964, as amended.
11. As a direct and proximate result of the foregoing, Plaintiff has suffered, is
now suffering, and will continue to suffer, emotional pain and mental
anguish. As a direct and proximate result of such actions, Plaintiff has been,
is being, and will in the future be deprived of income in the form of wages
and of prospective benefits due to the Plaintiff solely because of the
Defendant’s conduct.

WHEREFORE, Plaintiff demands judgment for damages against Defendant,
including but not limited to the following:
a. loss of past and future income;
b. loss of fringe benefits;

61

c. a declaration that the acts and practices complained of herein are in violation
of Title VII;
d. enjoining and permanently restraining these violations of Title VII;
e. directing Defendant to take such affirmative action as is necessary to ensure
that the effects of these unlawful employment practices are eliminated and
do not continue to affect Plaintiff’s employment opportunities;
f. reinstate Plaintiff to his position with Defendant, or reasonable front pay as
alternative relief if an immediate promotion is not feasible until a position
becomes available;
g. compensatory damages for past, present and future mental anguish, pain and
suffering, and humiliation caused by the intentional discrimination;
h. awarding Plaintiff the costs of this action together with reasonable attorney’s
fees, as provided by § 706(k) of Title VII, 42 U.S.C. § 2000e-5(k);
i.

trial by jury; and

j.

such other relief as the court deems proper.
Count II
Violation of the Civil Rights Act of 1964
Race/National Origin Discrimination

Plaintiff repeats and realleges paragraphs 1 through 9 as if states herein in full.
12. Plaintiff was terminated because of his race, Hispanic, and/or because of his
national origin, Puerto Rican, in violation of Title VII of the Civil Rights Act
of 1964, as amended.

62

13. As a direct and proximate result of the foregoing, Plaintiff has suffered, is
now suffering, and will continue to suffer, emotional pain and mental
anguish. As a direct and proximate result of such actions, Plaintiff has been,
is being, and will in the future be deprived of income in the form of wages
and of prospective benefits due to the Plaintiff solely because of the
Defendant’s conduct.
WHEREFORE, Plaintiff demands judgment for damages against Defendant,
including but not limited to the following:
a. loss of past and future income;
b. loss of fringe benefits;
c. a declaration that the acts and practices complained of herein are in violation
of Title VII;
d. enjoining and permanently restraining these violations of Title VII;
e. directing Defendant to take such affirmative action as is necessary to ensure
that the effects of these unlawful employment practices are eliminated and
do not continue to affect Plaintiff’s employment opportunities;
f. reinstate Plaintiff to his position with Defendant, or reasonable front pay as
alternative relief if an immediate promotion is not feasible until a position
becomes available;
g. compensatory damages for past, present and future mental anguish, pain and
suffering, and humiliation caused by the intentional discrimination;
h. awarding Plaintiff the costs of this action together with reasonable attorney’s
fees, as provided by § 706(k) of Title VII, 42 U.S.C. § 2000e-5(k);

63

i.

trial by jury; and
j.

such other relief as the court deems proper.

Permission to reprint this pleading is provided by Neil Chonin and David Chonin
Complaint 2
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
NEWNAN DIVISION

SUSAN PITTS,

*
*

Plaintiff

*

VS.

*

CIVIL ACTION NUMBER:

*

3 07-CV-093-JTC

*
ROBERT G. HEMKER, and

*

COMANCHE CONSTRUCTION,

*

INC. OF GEORGIA,

*
*

Defendants

*

64

Complaint for Damages
Comes now Susan Pitts, as Plaintiff, who respectfully shows the Court and Jury as
follows:
Jurisdiction and Venue

1.

Plaintiff is resident of the State of Alabama.

2. Defendant Robert G. Hemker [herein “Defendant Hemker”] is a resident of
6320 Whirlaway Drive, Cumming, Forsyth County, Georgia.
3. Comanche Construction, Inc. of Georgia [herein “Defendant Comanche”] is
a Georgia business corporation with its principal office at 1734 Sands Place,
SE, Marietta, Georgia, and its registered agent for service at such address is
Lyle J. Austin.
4. The jurisdiction of this court over the subject matter of this action is
predicated upon 28 USC Section 1332. The amount in controversy exceeds
Seventy Five Thousand [$75,000.00] Dollars, exclusive of interest and costs.
5. This action arises from a vehicle collision which occurred in Troup County,
Georgia. Venue is based in The Newnan Division of The Northern District
Of Georgia under 28 USC 1391(a)(2) because the events which gave rise to
this action occurred in Troup County, Georgia.
General Operative Facts
6. On Wednesday, November 30, 2005, Plaintiff was injured when her vehicle
was struck from the rear by vehicles driven by Defendant Hemker and by

65

Jacelyn Lachristian Reese as she drove her vehicle through a work site in
Interstate Highway 85 in Troup County, Georgia. The construction at the
work site was being performed by Defendant Comanche.
Specific Operative Facts

7. On the date of the collision, Defendant Comanche was engaged in hydro
blasting the bridge deck below the top mat of steel and replacing it with new
concrete at the bridge on the Georgia-Alabama line on Interstate Highway 85
in Troup County, Georgia under a contract with The Georgia Department of
Transportation. [Project Number CSNHS-M002-00(782)01]
8. At the immediate work site over the bridge, Defendant Comanche had
erected barricades to limit travel to one lane as it passed the construction site.
9. Defendant Comanche negligently and carelessly allowed excess water and
other materials to accumulate and cover the one lane of travel allowed for
vehicles approaching and passing through the construction site.
10. As Plaintiff approached the work site in the one lane of travel, the vehicle in
front of her began to skid due to a large amount of water and other materials
which Defendant Comanche had allowed to flow from the work site onto
the lane of travel. Plaintiff slowed her automobile but, as Plaintiff entered
the area of the lane of travel covered with water, Plaintiff’s vehicle also began
to skid, forcing Plaintiff to come to a stop to avoid sliding past the barricades
and into the work site. At all times relevant to this action, Plaintiff was
driving at a reasonable and safe speed for the conditions and under the
circumstances then existing.

66

11. As Plaintiff brought her vehicle to a stop, her vehicle was struck in the rear
by the Hemker and Reese vehicles as set forth in Paragraph 6 of this
Complaint.
12. As a result of the collisions, Plaintiff received both temporary and permanent
injuries to her neck, back, shoulders, and other parts of her body.

Specific Allegations of Negligence

Negligence of Defendant Hemker
13. Defendant Hemker was negligent in following Plaintiff’s vehicle too closely
in violation of Official Code of Georgia Annotated § 40-6-49.
14. Defendant Hemker was negligent in driving at a speed greater than was
reasonable and prudent under the conditions and having regard for the actual
and potential hazards then existing in violation of O.C.G.A. § 40-6-180.
Negligence of Defendant Comanche
15. Defendant Comanche was negligent in closing lanes of traffic and limiting
traffic to one lane of travel during weekdays in violation of Section 150.11
[Special Conditions] of its contract with the Georgia Department of
Transportation. The contract provides that work at the site involved in this
complaint was to be performed only between the hours of 9:00 p.m. on
Friday through 5:00 a.m. on Monday. This collision happened on
Wednesday between the hours of twelve noon and one o’clock p.m.

67

16. Defendant Comanche was negligent in allowing excess amounts of water
and/or slick material to enter and coat the only lane open for travel and the
lane required for travel by the Plaintiff.
17. Defendant Comanche was negligent in failing to warn approaching traffic of
the special hazardous conditions existing in the one open lane adjacent to the
work site.
18. Defendant Comanche was negligent in maintaining a 12 foot clearance on
travel instead of a 16 foot clearance as required by the contract.
19. Defendant Comanche was negligent in using the wrong advance warning
signs for this work site. Defendant Comanche used Georgia Standard 9104
for lane closure as show on its plans TC-3, but Georgia Standard 9104 was
neither appropriate for this work site nor approved for use by the contract
with the Georgia Department of Transportation.
20. Defendant Comanche failed to have proper signage on the approaches to the
work site as required by the contract with the Georgia Department of
Transportation.
Damages
21. As stated above, the Plaintiff sustained temporary and permanent injuries to
her neck, back, shoulders, and other parts of her body as a result of the
collision. Plaintiff has required medical treatment, including surgery to her
shoulder, and has incurred medical expenses in excess of $20,000.00.
22. The Plaintiff will continue to incur medical bills in the future as a result of
the collision.

68

23. The Plaintiff has sustained a loss of her future capacity to labor and earn
income as an item of general damages due to the injuries she received in this
collision.
24. The Plaintiff has lost income in the past and will lose income in the future as
a result of the injuries she received in the collision. At the time of the
collision, Plaintiff was employed as a police sergeant with the Emory
University Police Department in Atlanta, Georgia earning $22.09 per
hour. Plaintiff has lost wages in excess of $75,000.00 since the date of the
collision and due to the injuries she received in the collision.
25. Plaintiff seeks compensatory damages in the form of special and general
damages for the pain and suffering she has endured for the injuries described
in the preceding paragraphs.
26. All of the injuries and damages sustained by the Plaintiff were the direct and
proximate result of the negligence of the Defendants,
WHEREFORE, Plaintiff demands:
a. That summons issue requiring the Defendants to appear as provided by law
and answer this complaint;
b. That Plaintiff have and recover of each of the Defendants damages for all
her injuries in such amount as the jury shall deem just and adequate to fully
compensate Plaintiff for all her injuries, past and future according to the
proportionate fault as determined by the jury under O.C.G.A. § 51-12-50;
c. That Plaintiff have and recover of the Defendants special damages for her
medical expenses, past and future, as set forth in this complaint and as
shown by the evidence;

69

d. That Plaintiff have and recover of the Defendants special damages for her
lost wages as set forth in this complaint and as shown by the evidence;
e. That Plaintiff have and recover of the Defendants general damages for her
lost capacity to labor and earn income as set forth in this complaint;
f. That Plaintiff have and recover of the Defendants general damages for pain
and suffering, both past and future, for her temporary and permanent injuries
received as a result of the negligence of the Defendants;
g. That Plaintiff have trial by jury;
h. That all costs be taxed against the Defendants; and
i.

That Plaintiff have such other relief as the Court deems proper.

Permission to reprint this pleading is provided by J. Anderson Harp
At the beginning of this section, you drafted a complaint in the Branham slip-and-fall
case. In all likelihood, the complaint you drafted was quite similar to the one actually
filed in the case, which you have seen by now.
You have now been given the motion to dismiss and the supporting memorandum
of law filed by the defendant in the case. The motion argues that the plaintiff’s
complaint does not comply with Twombly and Iqbal.
1. Read it and see whether you agree before reading the judge’s ruling.
2. If you represented the plaintiff, how would you respond?
3. How should the judge rule?
4. Also, take note of the form of the filings. This is what court documents
typically look like, and these kinds of documents are often drafted and filed
by recent law school graduates.

70

Now read the opinion in the case.
1. Do you agree with the judge’s ruling?
2. What additional facts would the plaintiff need to plead in order to pursue her
case?
3. Is the plaintiff likely to be in possession of those facts? If not, how might she
go about getting them? Does the fact that she does not necessarily have
access to them make her case any less likely to be meritorious?
4. What does this say about the Plausibility standard?

71

